

116 S3669 IS: COVID–19 International Response and Recovery Act of 2020
U.S. Senate
2020-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3669IN THE SENATE OF THE UNITED STATESMay 7, 2020Mr. Menendez (for himself, Mr. Cardin, Mrs. Shaheen, Mr. Coons, Mr. Udall, Mr. Murphy, Mr. Kaine, Mr. Markey, Mr. Merkley, and Mr. Booker) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo respond to the global COVID–19 pandemic, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the COVID–19 International Response and Recovery Act of 2020.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Definitions.Sec. 3. Sense of Congress.Title I—Enhancing Protection of American Citizens Abroad During A PandemicSec. 111. Administration of foreign affairs diplomatic and consular programs.Sec. 112. Authority to waive reimbursement requirements related to certain evacuations.Sec. 113. Operationalizing expedient American Citizen Services during the COVID–19 pandemic: Intracountry travel.Sec. 114. Operationalizing expedient American Citizen Services during the COVID–19 pandemic: Consular affairs, task forces, and regulations.Sec. 115. Consular affairs and repatriation resources of the Department of State.Sec. 116. After action reports and worldwide remote American Citizen Services drills.Title II—Global Programming and AuthoritiesSubtitle A—United States Leadership and Multilateral IssuesSec. 201. Sense of Congress on transnational cooperation in support of pandemic preparedness and response.Sec. 202. Multilateral leadership and assistance to international organizations.Sec. 203. Authorization for United States participation in the Coalition for Epidemic Preparedness Innovations.Sec. 204. Supporting humanitarian and development assistance related to COVID–19 response through the United States combatant commands.Sec. 205. United States Government actions to detect and prevent global pandemics.Sec. 206. Additional authorities.Sec. 207. Support for efforts of the Global Fund to Fight Aids, Tuberculosis and Malaria to respond to COVID–19.Subtitle B—International Economic Pandemic ResponseSec. 211. Sense of Congress on building resilience.Sec. 212. Financial support for pandemic preparedness and global health security.Sec. 213. Sense of Congress on the United States International Development Finance Corporation.Sec. 214. Prohibition on the transfer of sovereign loan guarantees to the United States International Development Finance Corporation.Sec. 215. Surge financing mechanism.Sec. 216. Sense of Congress on contributions to the Currency Exchange Fund.Sec. 217. Sense of Congress on bilateral debt restructuring.Sec. 218. Clearing World Bank Group arrears.Subtitle C—Refugee, Humanitarian, and Migration ProvisionsSec. 231. Protection of refugees and asylum seekers.Sec. 232. Humanitarian assistance to countries affected by the COVID–19 pandemic.Sec. 233. Addressing threats to women and girls in the COVID–19 pandemic.Sec. 234. Safeguarding democracy and human rights during the COVID–19 pandemic.Subtitle D—Other Regional MattersSec. 241. Assistance for the West Bank and Gaza related to the COVID–19 pandemic.Sec. 242. Preventing the spread of COVID–19 at the United States-Mexico border.Sec. 243. Limitations on removal of foreign nationals.Sec. 244. Sense of Congress on ensuring that sanctions do not inhibit the provision of humanitarian relief to Iran.Sec. 245. Sense of Congress on clarifying that sanctions do not inhibit the provision of humanitarian relief to Venezuela.Sec. 246. Sense of Congress on ensuring that sanctions do not inhibit the provision of humanitarian relief to the Democratic People’s Republic of North Korea.Sec. 247. Sense of Congress on relations with the European Union.Sec. 248. International financial institution assistance for COVID–19 recovery efforts in Sudan.Title III—United States Government Organization and AuthoritiesSubtitle A—Enhancing United States Government Response to PandemicsSec. 301. Roles for United States Agency for International Development, Department of State, and the Centers for Disease Control and Prevention.Sec. 302. Enhanced support for global health security.Sec. 303. Global health security strategy and reports.Sec. 304. Requirement to consult with Congress before restricting travel to or from the United States.Sec. 305. Sense of Congress on using a scientific term for COVID–19.Subtitle B—Other United States Government Authorities Sec. 311. Sense of Congress on provision of personal protective equipment to United States Government personnel overseas.Sec. 312. Report on COVID–19 infection risk mitigation procedures.Sec. 313. Extension of expiring immigration statuses and employment authorization.Sec. 314. Sense of Congress on helping foreign assistance recipients mitigate effects from loss of operations and economic disruption related to the COVID–19 pandemic.Sec. 315. Sense of Congress on disinformation about COVID–19.Sec. 316. United States Agency for Global Media.Sec. 317. Global Engagement Center.Sec. 318. Pandemic unemployment assistance for Peace Corps volunteers.Sec. 319. Additional paid leave to employees of certain independent agencies involved in the conduct of foreign affairs.Sec. 320. Millennium Challenge Corporation compact extensions.Sec. 321. Annual National Intelligence Estimate and briefing on novel diseases and pandemic threats.Sec. 322. Applicability of Government in the Sunshine Act.2.DefinitionsIn this Act:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Foreign Relations and the Committee on Appropriations of the Senate; and(B)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives.(2)COVID–19The term COVID–19 means the novel coronavirus disease caused by severe acute respiratory syndrome coronavirus 2 (SARS–CoV–2).(3)EbolaThe term Ebola means the Ebola virus disease.(4)Global health securityThe term global health security means activities, at the country, regional, and global levels, to improve epidemic and pandemic preparedness and capabilities in order to minimize vulnerability to acute public health events that can endanger the health of populations at the country level and across international boundaries.(5)Global Health Security Agenda; GHSAThe terms Global Health Security Agenda and GHSA refer to the partnership, established in 2014, of nations, international organizations, and nongovernmental stakeholders that is committed to helping—(A)build countries’ capacities to create a world safe and secure from infectious disease threats; and(B)elevate global health security as a national and global priority.(6)Health systemThe term health system means all of the organizations, institutions, and resources, including resources from public, private, traditional, and informal sectors, that are dedicated to improving the health of individuals, including through service provision, resource generation, financing, and stewardship, especially those aspects of a system which are foundational to success in multiple United States Government supported health programs and for which constraints should be addressed in a comprehensive way.(7)Private sectorThe term private sector includes local, national, and multinational corporations, academia, and nongovernmental entities and organizations with relevant expertise.(8)United States Government supported health programThe term United States Government supported health program means any program or activity supported by United States foreign assistance that addresses a specific disease or health issue, such as malaria, tuberculosis, neglected tropical diseases, maternal and child health, nutrition, family planning, or HIV/AIDS. (9)United States national definedThe term United States national means an individual who is—(A)a United States citizen; or(B)an alien lawfully admitted for permanent residence to the United States. 3.Sense of CongressIt is the sense of Congress that—(1)as we attempt to manage the scale and scope of the impact of COVID–19 in the United States, a coordinated global response and recovery effort is in the national security and economic interests of the United States; and(2)in the same way that the world witnessed increased international counterterrorism cooperation following the tragic terrorist attacks against the United States on September 11, 2001, countries around the world need to increase information-sharing and coordination on global health issues, including to address COVID–19. IEnhancing Protection of American Citizens Abroad During A Pandemic111.Administration of foreign affairs diplomatic and consular programs(a)In generalThere is authorized to be appropriated for the Department of State $15,770,000 for fiscal year 2021 for Emergencies in the Diplomatic and Consular Service, for necessary expenses for emergency evacuations of United States nationals, and third country nationals connected to such persons, including private medical evacuation support, during the COVID–19 outbreak.(b)NotificationNot later than 15 days after an expenditure pursuant to this section, the Secretary of State shall notify the appropriate congressional committees of the amount, purposes, and national interests served by such expenditure. 112.Authority to waive reimbursement requirements related to certain evacuationsSection 4(b)(2)(A)(ii) of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2671(b)(2)(A)(ii)) is amended by inserting before the semicolon at the end the following: : Provided, that the Secretary of State may pay expenses related to the evacuation of private United States nationals abroad, and third-country nationals connected to such persons, on a non-reimbursable basis in connection with the response to COVID–19 or other situations when it is in the national interest, taking into consideration the financial need of each such individual. 113.Operationalizing expedient American Citizen Services during the COVID–19 pandemic: intracountry travelThe Secretary of State shall immediately petition the government of any country that closes its borders and airspace due to COVID–19 or a future pandemic to make arrangements with each United States mission in that country to ensure United States nationals are able to travel intracountry to United States Government evacuation points or to access commercial travel when possible.114.Operationalizing expedient American Citizen Services during the COVID–19 pandemic: consular affairs, task forces, and regulationsThe Secretary of State shall direct the Assistant Secretary of State for Consular Affairs to immediately, and for 45 days after the President determines the COVID–19 pandemic is over—(1)provide United States missions worldwide with explicit guidance to protect United States nationals and empower officers, specialists, and local staff as they protect lives during and immediately after the pandemic period;(2)augment the staffing of the Consular Affairs Task Force 2 to better assist posts and United States nationals overseas, including—(A)increasing staffing of the Overseas Consular Services call center and activation of the National Passport Information Center and the National Visa Center to immediately improve consular response times; and(B)direct public access to Task Force 2 through the Overseas Consular Services call center; and(3)notify Congress of any additional monetary or technical resources needed to carry out the actions described in this subsection. 115.Consular affairs and repatriation resources of the Department of StateSection 1 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2651a) is amended by adding at the end the following new section:(h)Responding to epidemics or pandemics(1)Statement of policyIt shall be the policy of the United States, during any public health emergency caused by an epidemic or pandemic—(A)to not leave any United States national involuntarily stranded in a foreign country; and (B)to provide all appropriate and available assistance to United States nationals to facilitate their return to the United States, when requested, for the duration of the public health emergency.(2)DefinitionsIn this subsection—(A)the term tier two response means a single, comprehensive approach to incident management for the National Passport Center and the National Visa Center during a national emergency caused by an epidemic or pandemic, including—(i)the promulgation of protocols for communication, information and planning, emergency assistance, logistics management and support, staffing, and financial management; and (ii)the identification of roles and responsibilities for response and staffing, critical infrastructure, and international and interagency coordination; and(B)the term United States national means an individual who is—(i)a United States citizen; or (ii)an alien lawfully admitted for permanent residence to the United States. (3)Establishment of repatriation task forceWhenever the Department of State issues a Level 3 or Level 4 Travel Advisory in response to an epidemic or pandemic, the Secretary shall establish, under the direction of the Assistant Secretary for Consular Affairs, a Repatriation Task Force, which shall—(A)formulate and implement policies that protect and advance United States interests in protecting and safeguarding the needs of United States nationals, including repatriation and other health and medical needs;(B)ensure that procedures implemented by American Citizen Services are integrated into, and reflected in, the decision-making process within the Department of State;(C)coordinate the functions of American Citizen Services, including repatriation, responding to health and medical needs, and other relevant functions, within the Department of State;(D)manage, in coordination with relevant diplomatic posts, all communication and coordination with United States nationals regarding their needs, including repatriation and health and medical matters;(E)incorporate the functions of American Citizen Services, including repatriation and other health and medical needs priorities, into the activities of the Department of State;(F)coordinate efforts of the Department of State with relevant Federal departments and agencies to meet the needs of American Citizen Services, including repatriation and other health and medical needs; and(G)support American Citizen Services with repatriation and other health and medical needs, including coordinating and providing resources to meet all repatriation needs. (4)PersonnelThe Secretary shall ensure that there are sufficient personnel serving in the Office of American Citizens Services and Crisis Management and the Bureau of Consular Affairs or other Department of State personnel in the countries affected by the epidemic or pandemic, to carry out the responsibilities set forth in paragraph (3), including repatriation matters.(5)National passport center and national visa centerWhenever the Department of State issues a Level 3 or Level 4 Travel Advisory in response to an epidemic or pandemic, the Secretary shall activate the National Passport Information Center and the National Visa Center to immediately provide tier two response.(6)Notification requirementNot later than 15 days before the Department of State intends to discontinue the repatriation services described in paragraph (3) in any region, country, or part thereof during a public health emergency caused by an epidemic or pandemic affecting such region, country, or part, the Secretary of State shall notify, by all appropriate means, all United States nationals affected by this service interruption, the Committee on Foreign Relations of the Senate, and the Committee on Foreign Affairs of the House of Representatives of the date after which the Department of State will no longer provide such services to United States nationals seeking repatriation to the United States..116.After action reports and worldwide remote American Citizen Services drills(a)Sense of CongressIt is the sense of Congress that Department of State career professionals have done tremendous work to address the extraordinary challenges related to the COVID–19 pandemic and to bring home more than 77,000 United States nationals from approximately 128 countries and territories during a time of crisis. (b)Comprehensive after action report(1)In generalNot later than 90 days after the President determines the COVID–19 pandemic is over, the Secretary of State shall provide a comprehensive after action report to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives, including an assessment of any consular system failures due to lack of bandwidth—personnel or technical, system design, or capacity—and resources needed to improve future performance of American Citizen Services during a global health crisis.(2)FormThe report required under paragraph (1) shall be submitted in unclassified form, but may include a classified annex.(c)Semi-Annual worldwide remote American Citizen Services drills(1)In generalThe Secretary of State shall direct the Assistant Secretary of State for Consular Affairs to direct a semi-annual worldwide drill for all consular systems and personnel. The drill shall include remote processing and systems (with minimum 80 percent remote consular telework worldwide).(2)ReportsThe Secretary shall report the outcome of each drill to the appropriate congressional committees within 90 days following the conclusion of the drill. The first drill shall be held not later than 180 days after the President determines the COVID–19 pandemic is over. IIGlobal Programming and AuthoritiesAUnited States Leadership and Multilateral Issues201.Sense of Congress on transnational cooperation in support of pandemic preparedness and responseIt is the sense of Congress that—(1)global pandemic preparedness and response requires international and regional cooperation and action;(2)the United States should assert strong leadership in multilateral fora such as the Group of 7, Group of 20, and the United Nations by collaborating and cooperating with other countries, international and regional organizations, and other relevant fora, including the World Health Organization, to develop a comprehensive and coordinated response to end the COVID–19 pandemic and prevent future waves of infection;(3)the United States should exercise leadership in efforts to address the economic and financial implications of the COVID–19 pandemic, especially as it affects low and middle income countries, through the World Bank Group, the International Monetary Fund, and the International Finance Corporation as well as relevant regional and bilateral international financial institutions;(4)the United States Government should engage with other countries, international and regional organizations, and other relevant fora regarding the development and distribution of global goods, including equipment, commodities, and supplies that are being used to combat COVID–19, and treatments and vaccines once they become available;(5)the United States should lead the United Nations Security Council in adding health security as an explicit part of the mandate of the United Nations Regional Center for Preventative Diplomacy in Central Asia;(6)the United States should recognize the critical role that regional organizations such as the Pan American Health Organization and the African Centers for Disease Control and Prevention play in transnational cooperation on pandemic preparedness and response;(7)the United States Government should coordinate closely with the European Centre for Disease Prevention and Control and other relevant European Union entities on efforts to develop a COVID–19 vaccine and provide international assistance to developing countries confronting the pandemic; and(8)the United States should encourage the development of organizational frameworks for pandemic health response through the C5+1 framework, the South Asian Association for Regional Cooperation, the Association of Southeast Asian Nations, and other regional entities including the Southeast Asia One Health University Network, the Mekong Basin Disease Surveillance, and the Asia Partnership on Emerging Infectious Disease Research. 202.Multilateral leadership and assistance to international organizations(a)Statement of policyIt shall be the policy of the United States—(1)to elevate the role of multilateral institutions in leading a robust international response to COVID–19 by undertaking a range of actions at the United Nations, and by providing timely financial support to United Nations agencies responding to the pandemic; and(2)to provide United States assistance to the United Nations COVID–19 Global Humanitarian Response Plan, launched March 25, 2020, and engage other donor governments to increase funding for the United Nation’s effort to combat COVID–19 in the world's poorest and most vulnerable countries.(b)United States Government leadershipIn carrying out the policy under section (a), the President shall direct the United States Permanent Representative to the United Nations to use the voice, vote, and influence of the United States at the United Nations to—(1)introduce a United Nations Security Council resolution to declare COVID–19 and all pandemics a threat to international peace and security and to require member states to address this threat by aligning their health preparedness frameworks with international best practices and those established by the GHSA to improve country capacity to prevent, detect, and respond to infectious disease threats;(2)ensure that the World Health Organization plays an effective role in aligning member countries around a single strategic operating plan to detect, contain, treat, and deter the further spread of COVID–19; and(3)mandate the Director-General of the World Health Organization to commission an interim assessment, to be conducted by a panel of outside independent experts and presented at the World Health Assembly in May 2021, on all aspects of the World Health Organization's response to the COVID–19 pandemic, starting from the onset of the outbreak of COVID–19, including—(A)the functioning of the International Health Regulations (2005) and recommendations for their improvement to ensure transparency and the development of core capacities to prevent, detect and respond to infectious disease outbreaks; (B)resource mobilization in response to COVID–19 and funding of the World Health Organization Emergencies Program in general; and(C)emergency response actions taken at all three levels of the World Health Organization in response to COVID–19. (c)Restoration of funding to the World Health Organization(1)FindingsCongress makes the following findings:(A)The World Health Organization is the leading international body spearheading the global public health response to the COVID–19 pandemic, conducts vital work that saves millions of lives every year, and serves an important convening, policy and coordinating role.(B)On April 14, 2020, President Donald J. Trump announced a suspension of further funding to the World Health Organization while the Administration conducts a review of United States funding to the organization. (C)The President’s decision to suspend funding to the World Health Organization in the midst of global pandemic risks—(i)interruptions to life-saving activities such as measles and polio vaccinations, HIV testing, newborn and maternal support, and various other global health and research activities; and(ii)increasing direct financial and economic cost to United States taxpayers when and if we must confront such challenges as dealing with a global pandemic alone.(D)The President's retreat from the World Health Organization and other multilateral institutions erodes the ability of the United States to shape developments that are positive for the United States within the international system and leaves a vacuum in which other countries with interests counter to United States interests gain influence.(2)Sense of CongressIt is the sense of Congress that the United States Government should—(A)immediately restore funding to the World Health Organization; and(B)continue to use its influence to shape the policies and practices of the Organization. (3)United States contributionsNot later than 30 days after the date of the enactment of this Act, the President shall, through the Secretary of State—(A)provide the World Health Organization with all necessary amounts to address its arrears from fiscal year 2019;(B)release undisbursed fiscal year 2020 assessed dues to the World Health Organization; and(C)release all voluntary funds currently being withheld from the World Health Organization. (4)Report(A)In generalNot later than 60 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Administrator of the United States Agency for International Development, shall provide the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives a report detailing the criteria and factors considered by the United States Government in reviewing its funding contributions to the World Health Organization and the effect of the review on pandemic response and global health activities. (B)ElementsThe report required under subparagraph (A) shall include—(i)a complete description of all criteria and benchmarks used to determine whether to restart, redirect, end, or alter United States contributions to the World Health Organization, and the weight given to each criteria or benchmark;(ii)an explanation of all steps taken to conduct this review, including the key officials who led the review and the agencies involved;(iii)a description of all information requested and obtained from the World Health Organization that the United States used to conduct this review;(iv)a summary of the findings and recommendations produced during the review;(v)the total amount of funds suspended, withheld, or redirected, as compared to the amounts the United States had planned to send to the World Health Organization as of January 1, 2020;(vi)a complete list and description of all entities and initiatives that received any redirected funds;(vii)a complete list and description of each exception, change, or carve-out to the announced suspension of funds to the World Health Organization, including a justification for each such exception; and(viii)an analysis of the effects the suspension of United States contributions to the World Health Organization had on the global COVID–19 response, World Health Organization global health activities, and United States Government engagement with the World Health Organization. (d)Pan American Health Organization(1)FindingsCongress makes the following findings:(A)The Pan American Health Organization is the premier multilateral health agency for the Americas and implements programs to—(i)facilitate technical cooperation with its member countries to strengthen health systems and public health standards;(ii)address communicable and noncommunicable diseases and their causes; and(iii)respond to public health related emergencies in the region.(B)The United States currently is in arrears to the Pan American Health Organization for approximately $61,000,000 from fiscal year 2019 and has dues of an estimated $49,500,000 for fiscal year 2020.(2)Sense of CongressIt is the sense of Congress that the United States should immediately settle its arrears with the Pan American Health Organization from fiscal year 2019 and provide its assessed contributions for fiscal year 2020 in an expeditious manner in order to strengthen the Pan American Health Organization’s response to the COVID–19 pandemic in Latin America and the Caribbean.(3)Addressing arrearsNot later than 30 days after the date of the enactment of this Act, the Secretary of State shall provide the Pan American Health Organization with all necessary amounts to address its arrears from fiscal year 2019 and fiscal year 2020.(4)Accountability measuresThe Secretary of State and the Secretary of Health and Human Services shall—(A)take all necessary steps to ensure that United States assessed contributions and voluntary contributions to the Pan American Health Organization are used for their intended purposes;(B)take all necessary steps to ensure that the Pan American Health Organization, which serves as the regional office of the World Health Organization, maintains the World Health Organization’s Global Code of Practice on the International Recruitment of Health Personnel, which was adopted by the World Health Assembly in May 2010, including adherence to the guiding principles listed in Article 3 of the Code, which urge Member States to promote and respect fair labour practices for all health personnel;(C)refer any matters that do not comply with the actions set forth in subparagraphs (A) and (B) to the Pan American Health Organization’s Integrity and Conflict Management System and the World Health Organization’s Office of Internal Oversight Services; and(D)provide written notification and summary to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives of any referral made pursuant to subparagraph (C) within 15 days of any such notification. (e)Authorizations(1)Timely payment to international organizations(A)In generalThere is authorized to be appropriated to the President $2,186,980,000 for fiscal year 2021 for necessary expenses, not otherwise provided for, to carry out the provisions of section 301 of the Foreign Assistance Act of 1961 (22 U.S.C. 2221), and to meet annual obligations of membership in international multilateral organizations, pursuant to treaties ratified pursuant to the advice and consent of the Senate, conventions, or specific Acts of Congress. (B)Availability of fundsNot later than 60 days after the date of the enactment of this Act, amounts authorized to be appropriated pursuant to subparagraph (A) under the headings Contributions to International Organizations and International Organizations and Programs shall be made available to the Department of State. (2)Payment of arrearsIn addition to amounts otherwise available for the payment of assessed contributions to international organizations and contributions for international peacekeeping activities, there is authorized to be appropriated, notwithstanding any other provision of law, such sums as may be necessary to pay United States arrears to the United Nations and United Nations specialized agencies recognized by the United States. (3)Contributions to the United Nations COVID–19 humanitarian response plan for the most vulnerable countriesThere is authorized to be appropriated to the President for the purposes of contributing directly to the United Nations COVID–19 Humanitarian Response Plan, $500,000,000 for fiscal year 2021 to carry out section 491 of the Foreign Assistance Act of 1961 (22 U.S.C. 2292), in addition to funds otherwise appropriated or made available for such purpose. 203.Authorization for United States participation in the Coalition for Epidemic Preparedness Innovations(a)In generalThe United States shall participate in the Coalition for Epidemic Preparedness Innovations.(b)ReportNot later than 180 days after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees a report that describes the following:(1)The United States planned contributions to the Coalition for Epidemic Preparedness Innovations (in this section referred to as the Coalition) and the mechanisms for United States participation in the Coalition.(2)The manner and extent to which the United States shall participate in the governance of the Coalition.(3)The role of the Coalition in and anticipated benefits of United States participation in the Coalition on—(A)the Global Health Security Strategy required by section 7058(c)(3) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2018 (division K of Public Law 115–141);(B)the applicable revision of the National Biodefense Strategy required by section 1086 of the National Defense Authorization Act for Fiscal Year 2017 (6 U.S.C. 104); and(C)any other relevant policy and planning process.(c)United States contributionsThere is authorized to be appropriated $200,000,000 to carry out global health security, for contributions to the Coalition for Epidemic Preparedness Innovations. 204.Supporting humanitarian and development assistance related to COVID–19 response through the United States combatant commands(a)AuthorizationSubject to subsection (b), the United States combatant commands are authorized to provide assistance in their respective areas of operation to enable foreign governments to better prevent, prepare for, or respond to COVID–19.(b)Certification requirementThis authorization shall go into effect only after the Administrator of the United States Agency for International Development determines and certifies to the relevant congressional committees that—(1)provision of assistance by a specific United States combatant command is necessary to enable a foreign government or governments to prevent, prepare for, or respond to COVID–19; and(2)all assistance provided by a United States combatant command pursuant to this authorization has been jointly planned with the United States Agency for International Development and the Department of State.(c)RequirementNot later than 90 days after the date of the enactment of this Act, and every 90 days thereafter, the Administrator of the United States Agency for International Development, the Secretary of Defense, and the Secretary of State shall brief the relevant congressional committees on all humanitarian and development assistance programming related to COVID–19 by United States combatant commands within their areas of operation.(d)Relevant congressional committees definedIn this section, the term relevant congressional committees means—(1)the Committee on Foreign Relations and the Committee on Armed Services of the Senate; and(2)the Committee on Foreign Affairs and the Committee on Armed Services of the House of Representatives. 205.United States Government actions to detect and prevent global pandemics(a)Country strategies(1)In generalIn each country in which the United States Government is implementing at least three United States Government supported health programs, missions of the United States Agency for International Development, in consultation with relevant host country entities, shall—(A)conduct an assessment that is similar to the Health Systems Assessment Approach, that—(i)takes a comprehensive view of the constraints in the health system that prevent the achievement of desired outcomes of United States Government supported health programs in the country from multiple perspectives; and(ii)identifies the best opportunities for improving health systems performance for the achievement of multiple United States Government supported health programs, including obstacles to health service delivery;(B)map the resources of the country and other donors in the health sector; and(C)develop and implement a new or revised 5-year strategy for United States assistance, based on the results of the assessment described in subparagraph (A), to strengthen the country’s health system that—(i)provides a framework for achieving such strategy;(ii)identifies key areas for United States Government investments in the sector;(iii)specifies the role of health programs undertaken by each Federal Government agency operating in the country in achieving such strategy; and(iv)includes cost analysis, benchmarks, outputs, and desired outcomes.(2)ElementsThe strategy developed pursuant to paragraph (1) shall—(A)be informed by the assessment required under paragraph (1)(A);(B)incorporate the health security priorities identified under the country’s Joint External Evaluation, if applicable;(C)outline how assistance provided by each Federal Government agency operating in the country will support the development and implementation of a national action plan;(D)identify potential obstacles to the implementation of the strategy, such as issues relating to governance of an effective health system at all levels of the country’s public health systems, especially with respect to governing bodies and councils at the provincial, district, and community levels;(E)identify bureaucratic barriers and inefficiencies, including poor linkages between government ministries and between ministries and donor agencies, and the extent of any corruption;(F)include proposals for sustainable financing mechanisms for health systems;(G)identify barriers to building and retaining an effective frontline health workforce with key global health security capacities laid out by the International Health Regulations (2005), and include recommendations for host country actions to achieve a workforce that conforms with the World Health Organization’s recommendation for at least 44.5 doctors, nurses, and midwives per every 10,000 people;(H)identify deficiencies in information systems and communication technologies that prevent linkages at all levels of the health system delivery and medical supply systems;(I)identify weaknesses in supply chain and procurement systems and practices, and recommend ways to improve the efficiency, transparency, and effectiveness of such systems and practices;(J)identify obstacles to health service access and quality and improved health outcomes for women and girls, and for the poorest and most vulnerable, including a lack of social support and other underlying causes, and recommendations for how to overcome such obstacles;(K)include plans for integrating innovations in health technologies, services, and systems;(L)identify barriers to health literacy, community engagement, and patient empowerment, and recommendations for overcoming such barriers; and(M)describe the role of the private sector and nongovernmental health providers, including community groups engaged in health promotion and mutual assistance and faith-based institutions engaged in health delivery, including the extent to which the local population utilizes such health services.(3)ConsultationIn developing a strategy pursuant to paragraph (1), each United States Agency for International Development mission shall consult with—(A)relevant host government institutions;(B)professional associations;(C)patient groups;(D)civil society organizations (including international nongovernmental organizations with relevant expertise in program implementation); and(E)the private sector.(b)Coordination of programs and activities at the country levelThe President, acting through the United States Agency for International Development mission director in each country described in subsection (a)(1), shall—(1)ensure that not less than five percent of the amounts appropriated to carry out each United States Government supported health program in countries identified in subsection (a)(1) is provided to carry out activities identified in paragraph (2);(2)coordinate the implementation of programs and activities undertaken by relevant Federal agencies, bureaus, and offices to ensure that United States Government supported health programs—(A)improve a country’s ability to detect, prevent, and respond to infectious disease outbreaks, such as COVID–19 and Ebola;(B)strengthen, in an integrated manner, cross-cutting health systems of host countries that impact more than one health program;(C)are designed to make sustained improvements in health outcomes and health security, such that health systems are broadly available, particularly to people with poor access to quality health services;(D)complement, or are aligned with, to the extent applicable, national strategies to strengthen health systems;(E)utilize, to the fullest extent practicable, service delivery platforms that do not fragment care or build parallel or disease-specific procurement processes or supply chains;(F)complement, or are aligned with, efforts by the host government—(i)to prevent, detect, and respond to infectious disease outbreaks;(ii)to provide appropriate training to health system professionals, including managers, administrators, frontline health workers, paraprofessionals, and professionals; and(iii)to coordinate health programs and activities with multilateral and bilateral donors to ensure that such activities support efforts to strengthen the health system;(G)help host countries address the issues that create barriers to the retention of skilled health care professionals;(H)help national governments to devise implementable options for mobilizing sustainable domestic and external resources and financing for health systems strengthening; and(I)encourage the coordination of programs and activities with multilateral and bilateral donors;(3)provide funds to local health organizations, whenever practicable, by contracting directly with such organizations;(4)ensure that contractors and grantees receiving United States Government funds for the purpose of carrying out health-related activities—(A)build local capacity through such activities; and(B)subcontract, to the fullest extent practicable and on an increasing basis, with local health organizations; and(5)encourage civil society and the private sector to collaborate with donors and host country governments—(A)to increase the sense of ownership by citizens; and(B)to improve program and activity effectiveness.(c)International efforts(1)CoordinationThe Administrator of the United States Agency for International Development, in coordination with the Secretary of State, shall lead interagency efforts to work with the Global Fund to Fight AIDS, Tuberculosis, and Malaria; Gavi, the Vaccine Alliance; bilateral donors; and other relevant multilateral and international organizations and stakeholders to develop—(A)shared core indicators for strengthened health security and health systems;(B)standardized reporting requirements among donors to reduce the burden placed on host countries;(C)structures for joint assessments, plans, auditing, and consultations; and(D)a regularized approach to coordination on health systems strengthening.(2)Technical guidanceThe Office of Health Systems in the Bureau for Global Health at the United States Agency for International Development, in consultation with the working group established under subsection (e), shall—(A)issue technical guidance to carry out the strategy and elements described in this section; and(B)determine whether approaches carried out at the country level with combined resources in pursuit of country level health systems strategies comply with the guidance issued pursuant to subparagraph (A).(3)Progress reportNot later than one year after the date of enactment of this Act, the President shall submit a report to the appropriate congressional committees that describes the implementation of this subsection.(d)Public private partnerships To improve health systems strengthening(1)Inclusion in country strategiesThe country strategies developed under subsection (a) shall include a section that—(A)discusses the role of the private sector (including corporate, local, and international organizations with relevant expertise); and(B)identifies opportunities for the private sector—(i)to accelerate research and development of innovative health and information technology, and to offer training related to its use;(ii)to contribute to improvements in health administration and management processes;(iii)to improve system efficiency;(iv)to develop training related to clinical practice guidelines; and(v)to help countries develop systems for documenting outcomes and achievements related to activities undertaken to strengthen the health sector.(2)Plan for engagement through the global development allianceNot later than 180 days after the date of enactment of this Act, the Administrator of the United States Agency for International Development shall submit a plan to the appropriate congressional committees that—(A)addresses how the Global Development Alliance will partner with the private sector to increase health security and health systems strengthening activities, including shortening the period during which companies may register; and(B)includes recommendations for streamlining and improving means for partnering with the private sector—(i)to detect and respond to pandemic diseases; and(ii)to strengthen health systems and health security.(e)Interagency working group(1)In generalThe President shall convene an interagency working group to coordinate efforts and track progress on United States Government activities related to health systems strengthening, and shall appoint the Administrator of the United States Agency for International Development to lead the working group. The working group shall be composed of representatives of the Department of State, the Department of Health and Human Services, including the Centers for Disease Control and Prevention, relevant United States credit authorities, and other relevant Federal agencies. (2)DutiesThe Working Group shall meet not less frequently than quarterly—(A)to establish goals and measurable targets and to develop metrics for measuring progress in health system strengthening by United States Government supported health programs, including—(i)increasing human resources for health and for reduced attrition in the health sector;(ii)improving supply chain systems, including reducing drug and health commodity stockouts;(iii)improving surveillance capacity;(iv)improving health information systems; and(v)strengthening health systems outcomes, as measured by essential proxy measures, such as resource optimization, delivery of essential services, and population coverage;(B)to ensure that activities carried out through the President’s Emergency Plan for AIDS Relief, the President’s Malaria Initiative, and other bilateral health funding are meeting the minimum requirements for, and are wholly aligned with, supporting and complementing national strategies on health systems strengthening, as applicable;(C)to ensure coordination with the Global Health Security Agenda;(D)to ensure coordination with other donors and multilateral organizations, including the Global Fund to Fight AIDS, Tuberculosis, and Malaria; Gavi, the Vaccine Alliance; and the Global Financing Facility; and(E)to seek regular input from civil society and the private sector regarding best practices for strengthening health systems at the country level.(3)CooperationMembers of the Working Group shall provide the Administrator of the United States Agency for International Development with any requested data and information that is related to health system strengthening activities and programs.(4)Reporting requirements(A)Initial reportNot later than 90 days after the date of the enactment of this Act, the Administrator of the United States Agency for International Development shall submit a report to the appropriate congressional committees that identifies—(i)the members of the Working Group;(ii)the Working Group’s plans to carry out the duties described in paragraph (2); and(iii)the countries in which such duties will be carried out.(B)Annual reportNot later than one year after submission of the initial report under subparagraph (A), and annually thereafter for the next five years, the Administrator of the United States Agency for International Development shall submit a report to the appropriate congressional committees that describes, with respect to the reporting period—(i)the progress achieved in strengthening health systems; and(ii)the amount of funding from the President’s Emergency Plan for AIDS Relief, the President’s Malaria Initiative, Maternal and Child Health, Neglected Tropical Diseases, Nutrition, Tuberculosis, Family Planning, Pandemic Preparedness, and other United States Government supported health programs that was spent on strengthening health systems in cross cutting ways.(5)Authorization for use of fundsAmounts appropriated by this Act and amounts appropriated for purposes of carrying out section 104 of the Foreign Assistance Act of 1961 (22 U.S.C. 2151b) may be used to carry out the activities described in subsections (a) and (b).206.Additional authorities(a)Foreign Assistance Act of 1961Chapter 1 of part I of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) is amended—(1)in section 104(c)(1) (22 U.S.C. 2151b(c)(1)), by inserting (emphasizing health systems strengthening, as appropriate) after health services;(2)in section 104A (22 U.S.C. 2151b–2)—(A)in subsection (b)(3)(D), by striking including health care systems, under other international donor support and inserting including through support for health systems strengthening, under other donor support; and(B)in subsection (f)(3)(Q), by inserting the Office of the United States Global AIDS Coordinator, partner countries, and the Global Fund to Fight AIDS, Tuberculosis, and Malaria to ensure that their actions support the activities taken to strengthen the overall health systems in recipient countries, and efforts by after efforts by; and(3)in section 104B(g)(2) (22 U.S.C. 2151b–3(g)(2)), by inserting strengthening the health system of the country and after contribute to.(b)United States leadership against HIV/AIDS, Tuberculosis, and Malaria Act of 2003Section 204(a) of the United States Leadership Against HIV/AIDS, Tuberculosis, and Malaria Act of 2003 (22 U.S.C. 7623(a)) is amended—(1)in paragraph (1)(A), by inserting , in the context of plans to strengthen overall health systems before the semicolon; and(2)in paragraph (2)(C), by inserting as part of a strategy to improve overall health before the semicolon at the end. 207.Support for efforts of the Global Fund to Fight Aids, Tuberculosis and Malaria to respond to COVID–19(a)Sense of CongressIt is the sense of Congress that—(1)the COVID–19 pandemic threatens gains made through decades of investments to combat the spread of AIDS, tuberculosis, and malaria;(2)COVID–19 poses a threat to the health systems of resource-constrained countries, including strains on laboratory capacity and supply chains for health commodities, as well as availability of healthcare workers and equipment and supplies;(3)interruptions in treatment for AIDS, tuberculosis, and malaria due to disruptions in supply chains for critical drugs and medical equipment and supplies, as well as the diversion of healthcare workers, could significantly increase the death toll from AIDS, tuberculosis, and malaria, potentially exceeding the number of deaths from COVID–19 itself; and(4)the Global Fund to Fight AIDS, Tuberculosis and Malaria has a strong track record of working with partners in resource-constrained settings to ensure delivery of services and commodities.(b)Authorization of appropriationsNotwithstanding section 202(d)(4)(A)(i) of the United States Leadership Against HIV/AIDS, Tuberculosis, and Malaria Act of 2003 (22 U.S.C. 7622(d)(4)(A)(i)), there is authorized to be appropriated $1,000,000,000 for an immediate contribution to the Global Fund to Fight AIDS, Tuberculosis and Malaria, specifically for its COVID–19 response mechanism, to be available until expended. BInternational Economic Pandemic Response211.Sense of Congress on building resilienceIt is the sense of Congress that United States foreign assistance and finance must improve the ability of people, households, communities, countries, regions, institutions, and systems to assess, anticipate, prevent, adapt to, cope with, and recover from shocks and stresses, such as the COVID–19 pandemic, in ways that—(1)account for, and reduce chronic vulnerability resulting from, disruptive or potentially disruptive changes in national and community demographics, the environment and natural resource availability, public health threats like the COVID–19 outbreak, political leadership, and economic growth trends;(2)address structural drivers of shocks, stresses, and vulnerability, including poor governance, weak public institutions, and systemic gender, religious, or ethnic-based marginalization and economic exclusion;(3)expand resilience capacities, inclusive economic growth opportunities, and equitable access to capital and market tools across diverse populations and communities in developing countries;(4)strengthen inclusive governance and economic growth, peace and stability, and food and nutrition security in the face of current and potential disruptions, and the capacities of national and local institutions charged with serving the public good and ensuring public safety;(5)advance a comprehensive, whole-of-government approach to build capacities that protect, improve, and sustain growth, peace, and stability and preparedness against shocks in developing countries and for populations most vulnerable to persistent and forecasted shocks and stresses;(6)improve international support of the United States Government for sustained inclusive long-term growth, peace and stability, equality, and good governance in developing countries, at the national and subnational levels, through the collection, evaluation, and practical application of information on persistent and forecasted shocks and stresses, such as epidemics, pandemics, and climate change;(7)assess and measure the progress of United States foreign assistance in helping households, communities, systems, and institutions measure impact on improving development, peace, and stability outcomes following shocks and stresses or to prevent shocks from materializing; and(8)foster partnerships and seek commitments from host countries to—(A)make inclusive investments;(B)implement reforms;(C)execute programs that build resilience capacities and planning towards the achievement of long-term sustainable development and growth;(D)establish safeguards against shocks like epidemics, pandemics, and climate change; and(E)ensure responsible agents are accountable.212.Financial support for pandemic preparedness and global health security(a)Sense of CongressIt is the sense of Congress that—(1)no country is fully prepared to respond to epidemic or pandemic threats, and as COVID–19 has demonstrated, an outbreak anywhere can quickly escalate to become a threat everywhere;(2)the work of international public institutions and publicly and privately funded organizations and initiatives such as the World Health Organization, the Global Preparedness Monitoring Board, the GHSA, and others to identify and develop action plans, set standards, develop tools for evaluation, and undertake assessments has been critical to efforts to improve global health security;(3)lack of resources and incentives have proven to be obstacles to lower-income countries, which have not allocated sufficient funding from national budgets to fill their pandemic preparedness gaps identified through Joint External Evaluations;(4)recent estimates suggest that the costs for most lower-income countries to close their gaps in preparedness would be less than $2 per person per year, which is significantly lower than the trillions of dollars in costs to United States taxpayers resulting from the health and economic impact of pandemics; and(5)the World Bank has a critical role in helping lower-income countries finance actions to fill gaps identified through existing assessments and national action plans to prevent, detect, and respond to epidemic and pandemic threats.(b)Establishment of a World Bank trust fund(1)In generalThe United States Executive Director to the World Bank Group shall use the voice and vote of the United States to advocate for the establishment of a multi-donor trust fund to incentivize and support countries to develop and implement credible national action plans aimed at preventing, detecting, and responding to epidemics and pandemics, including to further incentivize countries with such plans to provide domestic resources towards their implementation (in this section referred to as the Trust Fund). The United States Executive Director shall ensure that the Trust Fund—(A)is available to low-income countries that have developed a credible national action plan on health security, including those that have prioritized pandemic preparedness funding in their national budgets;(B)places specific emphasis on use of the funds for—(i)acquisition of technical assistance for the development and implementation of national action plans for health security that seek to achieve specific, measurable targets, including targets identified through Joint External Evaluations carried out in keeping with the International Health Regulations (2005);(ii)financing for the implementation of actions and activities meant to fill gaps identified through rigorously developed and evaluated national action plans for health security that identify measurable steps to build and sustain capacity to prevent, detect, and respond to epidemic threats, including those that have undergone Joint External Evaluations and in keeping with the targets of the Global Health Security Agenda;(iii)financing through mechanisms aimed at creating incentives for countries to devote an increasing share of their own resources to core preparedness functions and to make measurable, independently verified progress against preparedness outcomes such as national action plan benchmarks, Joint External Evaluation and Global Health Security Index scores, or other credible, rigorously developed, measurable plans;(iv)leverage over public and private sector funding, including country resources and resources from government donors, development banks, private sector entities, philanthropies, and other non-governmental entities, to incentivize countries to prioritize health security;(v)resources for the purposes of measuring progress made towards achieving benchmarks and milestones in closing gaps, and for evaluations;(vi)activities to conduct regular exercises of health security capacities and for publishing and disseminating annual after-action reviews based on simulation exercises; and(vii)activities necessary to constructively participate in an international biosurveillance architecture aimed at rapidly detecting emerging pandemic threats;(C)develops and reports on a means for ensuring funding is prioritized for countries that are the most vulnerable to pandemic threats;(D)makes provisions for accepting donations from the private sector, foundations, and nongovernmental organizations;(E)requires countries applying for resources made available by this fund to identify specific funding in national budgets for purposes of pandemic preparedness; and(F)is structured with appropriate safeguards and benchmarks to ensure that funding is used transparently and effectively and that measurable results are achieved.(c)CoordinationIn advocating for the establishment of the Trust Fund, the United States Executive Director shall make an effort to ensure that the establishment of any Trust Fund coordinates with—(1)existing facilities of the World Bank Group; and(2)actions and activities undertaken by international public institutions and publicly and privately funded organizations and initiatives.(d)Requirement for consultationIn advocating for the establishment of a Trust Fund pursuant to subsection (b), the United States Executive Director of the World Bank Group shall consult with the appropriate congressional committees about the establishment of the Trust Fund, including on the elements and requirements associated with the plans, programs, and actions that are eligible for funding, and plans to ensure funding is prioritized for countries that are the most vulnerable to epidemic and pandemic threats.213.Sense of Congress on the United States International Development Finance CorporationIt is the sense of Congress as follows:(1)The COVID–19 pandemic is causing a global economic recession as evidenced by, but not limited to, the following global economic indicators:(A)The United Nations Conference on Trade and Development estimates that the economic uncertainty associated with the COVID–19 pandemic will likely cost the global economy at least $1,000,000,000,000 in 2020.(B)Global markets have suffered losses ranging between 5 percent and over 10 percent since the beginning of the pandemic.(C)African finance ministers recently announced that the continent will need at least a $100,000,000,000 stimulus package, including the suspension of debt service payments.(2)Even when markets begin to recover in the future, access to capital will likely be especially challenging for developing countries, which likely also will be struggling with the containment of and recovery from COVID–19.(3)Economic uncertainty and inability of individuals and households to generate income is a major driver of political instability and social discord, which creates conditions for insecurity.(4)It is in the security and economic interests of the United States to assist in the economic recovery of developing countries that are made more vulnerable and unstable from both the public health and economic impacts of the COVID–19 pandemic.(5)United States foreign assistance and development finance institutions must blunt the impacts of a COVID–19 related economic recession by supporting investments in sectors critical to maintaining economic stability and resilience in low and middle income countries.(6)The need for the United States International Development Finance Corporation’s support for advancing development outcomes in less developed countries, as mandated by the Better Utilization of Investments Leading to Development Act of 2018 (22 U.S.C. 9601 et seq.), is critical to ensuring lasting and resilient economic growth in light of the COVID–19 pandemic’s exacerbation of economic hardships and challenges.(7)The United States International Development Finance Corporation is encouraged to adjust its view of risk versus return by taking smart risks that may produce a lower rate of financial return but produce significant development outcomes in responding to the economic effects of COVID–19.(8)To mitigate the economic impacts of the COVID–19 recession, the United States International Development Finance Corporation should use its resources and authorities to, among other things—(A)offer borrowers loans and loan guarantees at concessional rates below the Federal Reserve interest rate;(B)ensure loan support for small- and medium-sized enterprises;(C)offer local currency loans to borrowers for working capital needs;(D)create dedicated financing opportunities for new customers that are experiencing financial hardship due to COVID–19;(E)extend grace periods for loan payment and repayment to borrowers experiencing hardship due to the COVID–19 pandemic; and(F)work with other development finance institutions to create co-financing facilities to support customers experiencing hardship due to the COVID–19 pandemic. 214.Prohibition on the transfer of sovereign loan guarantees to the United States International Development Finance Corporation(a)In generalSection 1463(c)(1) of the Better Utilization of Investments Leading to Development Act of 2018 (22 U.S.C. 9683(c)(1)) is amended by striking the Corporation or any other appropriate department or agency of the United States Government and inserting any appropriate department or agency of the United States Government (other than the Corporation).(b)Effective dateThe amendment made by subsection (a) shall take effect as if included in the Better Utilization of Investments Leading to Development Act of 2018 (22 U.S.C. 9601 et seq.). 215.Surge financing mechanismTitle III of the Better Utilization of Investments Leading to Development Act of 2018 (22 U.S.C. 9631 et seq.) is amended by adding at the end the following new section:1436.Surge financing mechanism(a)In generalThe Board shall establish a mechanism, to be administered by the Strategic Investments Officer, pursuant to which the Corporation expedites decisions to provide support under title II in select cases.(b)Maximum contingent liabilityThe maximum contingent liability of the Corporation outstanding at any one time during any fiscal year under this section shall not exceed in the aggregate an amount that is equal to 10 percent of the amount appropriated for the Corporation for that fiscal year.(c)Notification to CongressThe Chair­per­son of the Board shall notify the appropriate congressional committees of each decision to expedite a decision under this section and the reasons for expediting that decision..216.Sense of Congress on contributions to the Currency Exchange FundIt is the sense of Congress that the President, acting through the Secretary of State, should contribute such sums as may be necessary to the Currency Exchange Fund (TCX) in order to help hedge against foreign exchange risk in COVID–19 economic reconstruction efforts. 217.Sense of Congress on bilateral debt restructuringIt is the Sense of Congress that the President, acting through the Secretary of the Treasury, should enter into negotiations for selling, reducing, or cancelling amounts owed to the United States from bilateral credit partners who are in immediate need of debt restructuring due to the COVID–19 pandemic.218.Clearing World Bank Group arrearsNot later than 30 days after the date of the enactment of this Act, the Secretary of the Treasury shall provide the World Bank Group with all necessary amounts to address the United States arrears from fiscal years 2019 and 2020. CRefugee, Hu­man­i­tar­i­an, and Migration Provisions231.Protection of refugees and asylum seekers(a)Sense of CongressIt is the sense of Congress that—(1)during the unprecedented public health crisis caused by the COVID–19 pandemic, the United States should collaborate with governments of other countries to take measures that protect individuals fleeing persecution, war, and generalized violence; and(2)extraordinary policy measures, such as border closures and travel restrictions, which impose unusual burdens for those seeking international protection, should be lifted as soon as circumstances permit, and exceptions to such measures should be made for highly vulnerable refugees and asylum seekers.(b)Resumption of refugee resettlementThe Secretary of State, in coordination with the Secretary of Homeland Security, shall—(1)extend the period of validity for refugee visas;(2)continue processing immigration benefits, including security vetting, to the extent such processing is unaffected by the COVID–19 pandemic;(3)expeditiously resume refugee resettlement through the United States Refugee Admissions Program upon the resumption of international refugee resettlement operations by the United Nations High Commissioner for Refugees and the International Organization for Migration;(4)reallocate refugee admissions to ensure that—(A)the number of refugees authorized to be admitted for fiscal year 2020 under section 207(a) of the Immigration and Nationality Act (8 U.S.C. 1157(a)) will be reached; and(B)highly vulnerable refugees referred by the United Nations High Commissioner for Refugees, such as unaccompanied refugee minors, are admitted; and (5)notify the Committee on Foreign Relations of the Senate, the Committee on the Judiciary of the Senate, the Committee on Homeland Security and Governmental Affairs of the Senate, the Committee on Foreign Affairs of the House of Representatives, the Committee on the Judiciary of the House of Representatives, and the Committee on Homeland Security of the House of Representatives about the reallocation described in paragraph (4).(c)Applying refugee admissions to the fiscal year 2020 presidential determination(1)In generalAny alien described in paragraph (2) who, after applying for admission as a covered refugee, is admitted to the United States shall be counted against the fiscal year 2020 numerical limitation for admission of refugees determined under section 207(a) of the Immigration and Nationality Act (8 U.S.C. 1157(a)).(2)Covered refugeeAn alien is a covered refugee described in this paragraph if the alien—(A)applied for admission as a refugee, regardless of the applicant’s allocation within the fiscal year 2020 numerical limitation for admission of refugees; and(B)(i)was designated as Ready for Departure in the Department of State’s Worldwide Refugee Admissions Processing System on March 17, 2020;(ii)had, or will have, a medical clearance expire between March 17, 2020, and September 30, 2020;(iii)had, or will have, a security clearance expire between March 17, 2020, and September 30, 2020; or(iv)completed an interview with a U.S. Citizenship and Immigration Services officer before March 17, 2020.(d)Humanitarian exemption for entry into the United States(1)In generalAny alien who travels to the United States for the purpose of seeking entry into the United States to avoid persecution or torture in his or her country of origin or most recent residence shall be—(A)considered to be engaging in essential travel;(B)exempted from travel restrictions into the United States; and (C)afforded the right to seek asylum in the United States.(2)Conforming amendmentsSection 362 of the Public Health Service Act (42 U.S.C. 265) is amended—(A)by striking Whenever and inserting the following:(a)In generalWhenever; and(B)by adding at the end the following new subsection:(b)Humanitarian exceptionsThe Surgeon General shall specify humanitarian exceptions to the travel restrictions authorized under subsection (a) for persons in need of protection from persecution or torture..(e)Extension of filing or re-Entry deadlines(1)In general(A)Extension of visa expirationNotwithstanding section 221(c) of the Immigration and Nationality Act (8 U.S.C. 1201(c)) or any other provision of law, including any actions taken pursuant to section 212(f) or 215(a) of such Act (8 U.S.C. 1182(f) and 1185(a)) or section 362 of the Public Health Service Act (42 U.S.C. 265), if any visa described in subparagraph (B) expires or expired during the period described in paragraph (3), the period of validity of the visa shall be extended until the date that is 90 days after the last day of the period described in paragraph (3).(B)Visa describedA visa described in this subparagraph is a visa issued under—(i)section 1059 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 8 U.S.C. 1101 note);(ii)section 1244 of the Refugee Crisis in Iraq Act of 2007 (Public Law 110–181; 8 U.S.C. 1157 note); or(iii)section 602 of the Afghan Allies Protection Act of 2009 (Public Law 111–8; 8 U.S.C. 1101 note).(2)Refugees admissions impacted by COVID–19Notwithstanding any other provision of law, including any actions taken pursuant to section 212(f) or 215(a) of the Immigration and Nationality Act (8 U.S.C. 1182(f) and 1185(a)) or section 362 of the Public Health Service Act (42 U.S.C. 265)—(A)if an alien seeking admission pursuant to section 207 of the Immigration and Nationality Act (8 U.S.C. 1157) was designated, at any time during the period described in paragraph (3) as Ready for Departure or the equivalent in the Department of State’s Worldwide Refugee Admissions Processing System, the period of validity of all required checks for such alien shall be extended until the date that is 90 days after the last day of the period described in paragraph (3);(B)each alien described in subparagraph (A) shall be counted against the fiscal year 2020 numerical limitation for admission of refugees set by the President pursuant to section 207(a) of the Immigration and Nationality Act (8 U.S.C. 1157(a)) regardless of the applicant's allocation within such numerical limitation or the applicant’s date of admission;(C)the period of validity of a travel document issued pursuant to section 223.1(b) of title 8, Code of Federal Regulations that is scheduled to expire during the period described in paragraph (3) shall be extended until the date that is 90 days after the last day of the period described in paragraph (3);(D)a filing deadline for any application, benefit, or petition filed pursuant to section 207 of the Immigration and Nationality Act (8 U.S.C. 1157), including a petition to follow to join a relative or an affidavit of relationship, that is scheduled to expire during the period described in paragraph (3) shall be extended to the date that is 90 days after the last day of the period described in paragraph (3); and(E)upon the termination of the public health emergency declared pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d) with respect to the COVID–19 pandemic, the Secretary of State, in conjunction with the Secretary of Homeland Security, shall expedite the admission of refugees described in this subsection to achieve the numerical limitation set by the President for fiscal year 2020 pursuant to section 207(a) of the Immigration and Nationality Act (8 U.S.C. 1157(a)).(3)Period describedThe period described in this section is the period beginning on the date on which the public health emergency was declared pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d) with respect to the COVID–19 pandemic and ending 90 days after the termination of such public health emergency.(4)Reporting requirement(A)In generalNot later than 30 days after the date of the enactment of this Act and quarterly thereafter until all COVID–19 related travel restrictions, whether domestic or foreign, have been lifted, the Secretary of State, after consultation with the Secretary of Homeland Security, shall submit a report to the Committee on Foreign Relations, the Committee on the Judiciary, and the Committee on Appropriations of the Senate and the Committee on Foreign Affairs, the Committee on the Judiciary, and the Committee on Appropriations of the House of Representatives describing the actions taken to ensure that special immigration visa recipients, refugees, and follow-to-join relatives approved for resettlement or admission in the United States do not face undue application-related delays in traveling to the United States.(B)ContentsEach report required under subparagraph (A) shall—(i)include the number and nationality of special immigrant visa recipients, refugees, and follow-to-join relatives who were delayed due to COVID–19; (ii)indicate how many of the individuals described in clause (i) have since traveled to the United States; and (iii)for such individuals who have not traveled to the United States, the current status of their travel documents and the expected dates on which they will be traveling to the United States.(f)Domestic refugee resettlement(1)Authorization of appropriationsIn addition to amounts otherwise appropriated for such purposes, there is authorized to be appropriated to the Office of Refugee Resettlement of the Department of Health and Human Services an additional $642,000,000 for fiscal year 2020 to meet the immediate needs of recently arrived refugees and other populations receiving resettlement services due to the public health and economic crises caused by the COVID–19 pandemic.(2)Use of fundsAmounts appropriated pursuant to paragraph (1) shall be used—(A)to increase the period during which individuals described in paragraph (1) shall receive Refugee Cash Assistance and Refugee Medical Assistance benefits from 8 months to 18 months to provide such individuals, during the extent of such crises, with needed housing, food, and medical assistance;(B)to provide an additional $2,000 for all current and future individuals enrolled in the Matching Grant program—(i)to ensure that rent and utilities for such individuals are paid for at least 180 days; and(ii)to waive or suspend the non-Federal matching requirement for this additional funding;(C)to expand by 200 percent the Preferred Communities Program to provide emergency assistance, such as food, housing, and health needs, to the individuals benefitting from such program;(D)to ensure that—(i)resettlement agencies are able to maintain their infrastructure and capacity at a level to continue to serve newly arrived refugees, previously arrived refugees, and other populations of concern who remain statutorily eligible for integration services; and (ii)there is sufficient capacity for future arrivals to be adequately served; and(E)to increase the Refugee Support Services budget by $200,000,000 to ensure that the program can flexibly meet recipients’ immediate and emergency needs, such as housing, food, and unemployment assistance.(3)Implementation of migration and refugee assistance funds(A)FindingsCongress finds that—(i)the infrastructure of the refugee resettlement program is being challenged, particularly in light of the moratorium on refugee arrivals, which inhibits the ability of refugee resettlement agencies to serve newcomers, resettled refugees, Afghan and Iraqi special immigrant visa recipients, asylees, and others; and (ii)it is important to preserve the capacity of overseas infrastructure, including the Resettlement Support Centers overseas, so that refugee arrivals can resume expeditiously.(B)Bureau of population, refugees, and migrationThe Assistant Secretary of State for the Bureau of Population, Refugees, and Migration shall—(i)during the period beginning on the date of the enactment of this Act and ending on September 30, 2020, increase reception and placement assistance by $1,000 per person to strengthen direct support for recent and new arrivals, including and beyond their first 90 days after arrival;(ii)provide $1,200 in cash assistance directly to each refugee and Afghan and Iraqi special immigrant visa recipient who arrived in the United States during the 12-month period ending on the date of the enactment of this Act;(iii)ensure that each of the 9 refugee resettlement agencies receive adequate funding to stabilize the refugee resettlement infrastructure required to continue serving refugees, as determined by the Secretary of State, in consultation with such agencies; and(iv)maintain level funding to the overseas resettlement support centers while processing refugees for resettlement to the United States is temporarily suspended.232.Humanitarian assistance to countries affected by the COVID–19 pandemic(a)Statement of policyIt shall be the policy of the United States to—(1)ensure that international assistance, including United States assistance, to address the COVID–19 pandemic reaches all vulnerable populations, including racial and religious minorities, refugees, internally displaced persons, migrants, and stateless persons;(2)ensure that United States assistance addresses the second order effects of the COVID–19 pandemic, including specifically ensuring that such assistance meets the needs of those facing starvation and acute food insecurity as a result of the pandemic; and(3)protect and support humanitarian actors who are essential workers in preventing, mitigating and responding to the spread of COVID–19 among the marginalized and vulnerable groups described in paragraph (1), and ensure such humanitarian actors are exempted from inappropriate and unreasonable travel restrictions to ensure they can effectively undertake life-saving assistance. (b)Facilitating effective and safe humanitarian assistanceThe Secretary of State, in coordination with the Administrator of the United States Agency for International Development, shall carry out actions that accomplish the policies set forth in subsection (a), including the following actions:(1)BrandingPrescribing as appropriate, with due consideration for the safety and security of implementing partners and beneficiaries, the use of logos or other insignia of the United States Agency for International Development or the Department of State identity to appropriately identify overseas programs under this Act administered by the United States Agency for International Development and the Department of State.(2)Exception to travel restrictions for aid workersTaking steps to ensure that travel restrictions implemented to help contain the spread of COVID–19 are not applied to individuals authorized by the United States Government to travel to or reside in a designated country to provide assistance related to or otherwise impacted by the COVID–19 outbreak.(3)Procurement of personal protective equipmentApproving the usage of foreign assistance funding for the procurement of personal protective equipment by United States Government implementing partners from businesses within or nearby the country receiving foreign assistance on an urgent basis and in a manner consistent with efforts to respond to the spread of COVID–19 in the United States. (4)Authorization for aid worker evacuationWaiving certain travel restrictions implemented to help contain the spread of COVID–19 in order to facilitate the medical evacuation of United States Government implementing partners, regardless of nationality. (c)Report(1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State and the Administrator of the United States Agency for International Development shall submit to the appropriate congressional committees a report that assesses the global humanitarian response and outlines specific elements of the United States Government’s efforts. (2)ElementsThe report required under paragraph (1) shall include the following elements:(A)A description of humanitarian and health-worker access to crisis-affected areas, including—(i)restrictions on the arrival of humanitarian workers from abroad into the country;(ii)restrictions on the travel within the country of humanitarian workers to reach their areas of operation where populations of concern reside;(iii)access to medical evacuation in the event of a health emergency; and(iv)access to personal protective equipment for United States Government implementing partners.(B)An analysis and description of countries that have expressly prevented vulnerable populations from accessing necessary assistance related to COVID–19, including—(i)their omission from national response plans;(ii)laws, policies, or practices that restrict or preclude treatment at public hospitals and health facilities; and(iii)exclusion or discrimination in law, policy, or practice that prevents equal access to food, shelter, and other basic assistance.(C)A description of United States Government efforts to facilitate greater humanitarian access, including—(i)advocacy and diplomatic efforts with relevant foreign governments and multilateral institutions to ensure that vulnerable populations are included in national response plans and other relevant plans developed in response to the COVID–19 pandemic; and(ii)advocacy and diplomatic efforts with relevant foreign governments to ensure that relevant travel exemptions are issued for humanitarian and health workers responding to the COVID–19 pandemic. (d)Authorization(1)In generalNotwithstanding any other provision of law, and consistent with the authorities of section 491 of the Foreign Assistance Act of 1961 (22 U.S.C. 2292), there is authorized to be appropriated to the President $4,400,000,000 in additional funding for fiscal year 2020, in addition to funds otherwise appropriated or made available for such purpose to provide assistance to meet the urgent humanitarian needs of countries directly affected by or at imminent risk of being affected by the outbreak of COVID–19, especially to communities hosting significant numbers displaced persons and other vulnerable groups, in accordance with established international humanitarian principles. (2)Incorporation of gender analysisThe Secretary of State and the Administrator of the United States Agency for International Development shall ensure that all strategies, programs, and activities undertaken pursuant to this subsection are shaped by a gender analysis as defined by the Women’s Entrepreneurship and Economic Empowerment Act of 2019 (Public Law 115–428). 233.Addressing threats to women and girls in the COVID–19 pandemic(a)Sense of CongressIt is the sense of Congress that—(1)credible research indicates that the COVID–19 pandemic has increased exposure to domestic violence, child marriage, trafficking and other forms of gender-based violence and abuse, and has increased and compounded the risks displaced women and girls face in emergencies;(2)the COVID–19 pandemic is disrupting access to sexual and reproductive health care, including antenatal and postnatal care, contraception, and care related to HIV/AIDS and sexually transmitted infections;(3)sexual and reproductive health care must remain essential priorities to ensure women and girls may continue to access these services from the most trusted providers; and(4)the United States Government should fully support the United Nations Population Fund, which is playing a critical role in the pandemic response and is the lead United Nations agency mandated to address sexual and reproductive health needs, as well as coordinating gender-based violence (GBV) response in humanitarian emergencies. (b)Authorization of activities To address gender-Based violence during and after the pandemicThe Secretary of State, in coordination with the Administrator of the United States Agency for International Development, shall carry out activities to prevent, mitigate, and respond to gender-based violence during and following the COVID–19 pandemic, including—(1)providing training, equipment, and capacity building for frontline responders, including health care workers, humanitarian aid personnel, and other service deliverers—(A)to identify and prevent gender-based violence in communities affected by COVID–19; and(B)to support survivors and those at risk through best practices, including—(i)immediate, life-saving assistance, including medical care, hygiene and dignity kits, the clinical management of rape, mental health and psychological support, and referral to other services, including case management;(ii)access to justice and community-level reintegration; and(iii)opportunities to earn livelihoods, build skills, and receive an education;(2)ensuring that mechanisms such as domestic abuse hotlines and services for survivors of GBV are considered essential services within COVID–19 response programs and are fully resourced;(3)prioritizing the use of technology and other remote options to maintain contact with and support survivors of violence when movement or access is restricted;(4)integrating the prevention of sexual exploitation and abuse committed by aid workers or others providing response services into all programs, including prioritizing appropriate training, monitoring, and accountability mechanisms; and(5)ensuring that frontline workers, including those providing in-person services to address gender-based violence, have the personal protective equipment, training, and other safety measures needed to safely provide essential services during the pandemic on an urgent basis and in a manner consistent with efforts to respond to the spread of COVID–19 in the United States. (c)Authorization of assistance to the United Nations Population FundNotwithstanding the Secretary of State's determination on July 8, 2019, made pursuant to the third proviso of title III of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2019 (division F of Public Law 116–6), funds authorized under this Act shall be made available to the United Nations Population Fund, including for the following purposes in COVID–19 impacted countries:(1)Improved data collection, coordination, technical expertise and availability of dedicated gender advisors to prevent and respond to gender-based violence in humanitarian settings through the Gender Based Violence Area of Responsibility forum, which is managed by the United Nations Population Fund, and across sectors of humanitarian action, including through training and sensitization of humanitarian aid workers on identification of and care for survivors of gender-based violence, which has spiked globally amid the COVID–19 pandemic.(2)Procurement and distribution of personal protective equipment to assist frontline health care workers on an urgent basis and in a manner consistent with efforts to respond to the spread of COVID–19 in the United States.(3)Procurement and distribution of sanitizing agents to assist frontline health care workers in infection control.(4)Reduction of preventable maternal deaths by delivering prenatal care, antenatal care, and safe childbirth delivery services.(5)Addressing the unmet need for contraception, by procuring and distributing essential contraceptive supplies and by improving the functioning of the supply chain.(6)Coordination and delivery of gender-based violence prevention, mitigation, and education services.(7)Coordination and delivery of information and services to prevent child marriage and female genital mutilation, the incidence of which has increased during the COVID–19 pandemic. 234.Safeguarding democracy and human rights during the COVID–19 pandemic(a)Sense of CongressIt is the sense of Congress that—(1)governments may be required to take appropriate but extraordinary actions, during public health emergencies, to halt the spread of disease, including closing businesses and public events, limiting access to public spaces, and restricting the movement of people;(2)authorities in more than 82 countries, including the United States, have declared states of emergency due to the threat of COVID–19, which the World Health Organization designated a global pandemic on March 11, 2020;(3)governments in certain countries with COVID–19 cases, such as Cambodia, Egypt, Hungary, India, Turkey, China, and the China Liaison Office in Hong Kong, have taken measures that violate the human rights of their citizens without clear public health justification, oversight measures, or sunset provisions;(4)governments in 25 countries, including Kenya, Iran, the Philippines, Thailand, and Jordan, have taken measures that affect expression and restrict freedom of the press;(5)against a backdrop of rising nationalism, populism, authoritarianism and pushback against human rights in some countries, the crisis can provide a pretext unrelated to the pandemic for governments to engage in repression, including measures that undermine democratic institutions, quash legitimate dissent, and attack journalists, activists, and disfavored social groups, like refugees and migrants, with far-reaching consequences that outlive the current crisis;(6)the United States Government, implementing emergency policies at home and through its diplomacy and foreign assistance abroad, should assertively champion the protection of internationally recognized human rights during and after the COVID–19 pandemic; and(7)during and after the COVID–19 pandemic, the Department of State and the United States Agency for International Development should directly or through nongovernmental organizations or international organizations, provide assistance and implement programs that support democratic institutions, civil society, free media, and internationally recognized human rights. (b)Funding for civil society and human rights defenders(1)Program prioritiesAmounts made available for fiscal years 2021 through 2025 to carry out programs authorized under sections 101 and 102 of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 and 2151–1), including programs to support democratic institutions, human rights defenders, civil society, and freedom of the press, shall be particularly targeted, to the extent feasible, at countries in which emergency government measures taken in response to the COVID–19 pandemic violated internationally recognized human rights. (2)Eligible countriesCountries in which emergency government measures taken in response to the COVID–19 pandemic violated internationally recognized human rights, and civil society organizations serving those countries, shall be eligible to receive funds made available pursuant to sections 101 and 102 of the Foreign Assistance Act of 1961 for each of fiscal years 2021 through 2025, for—(A)programs designed to strengthen and support civil society, human rights defenders, and the freedom of the press; and(B)programs to restore democratic institutions. (c)Security assistance(1)In generalUpon the request of the Senate or the House of Representatives by resolution of either such House, or upon the request of the Committee on Foreign Relations of the Senate or the Committee on Foreign Affairs of the House of Representatives, the Secretary of State shall, within thirty days after receipt of such request, transmit to both such committees a statement, prepared with the assistance of the Assistant Secretary of State for Democracy, Human Rights, and Labor, with respect to the country designated in such request, setting forth—(A)all the available information and a detailed description of practices the recipient government has engaged in or tolerated that violate internationally recognized human rights, including through the use of surveillance technology, in connection with emergency laws or policies implemented in response to, or justified by, the COVID–19 pandemic, or sustained emergency measures that have the effect of curtailing human, political and civil rights beyond a purpose or duration reasonably necessary to contain the COVID–19 crisis;(B)the steps the United States has taken to—(i)promote respect for and observance of human rights in that country and discourage any practices which are inimical to internationally recognized human rights, and(ii)publicly or privately call attention to, and disassociate the United States and any security assistance provided for such country from, such practices;(C)whether, in the opinion of the Secretary of State, notwithstanding any such practices—(i)extraordinary circumstances exist which necessitate a continuation of security assistance (as defined in section 502B of the Foreign Assistance Act (22 U.S.C. 2304)) or security cooperation for such country, and, if so, a description of such circumstances and the extent to which such assistance should be continued, and (ii)on all the facts it is in the national interest of the United States to provide such assistance; and(D)such other information that the Secretary of State deems important to include.(2)Expedited proceduresA resolution of request shall be considered in the Senate in accordance with the provisions of section 601(b) of the International Security Assistance and Arms Export Control Act of 1976. (d)Reporting requirements(1)Initial reportNot later than 60 days after the date of the enactment of this Act, the Secretary of State shall publish a report that includes—(A)for each country and territory included in the annual Country Reports on Human Rights Practices, whether and how each country or territory has adhered to the principles set forth in the Universal Declaration of Human Rights and the International Covenant on Civil and Political Rights in responding to the COVID–19 pandemic; (B)with regard to each country in which the response to the COVID–19 pandemic violated internationally recognized human rights in a manner inconsistent with the principles of limitation and derogation—(i)the actions of the United States Government to voice concern about such violations; and(ii)any efforts made by each country to respond to and resolve such human rights concerns;(C)with regard to each country in which the response to the COVID–19 pandemic violated internationally recognized human rights, the impact of noncompliant policies on—(i)the population’s access to health care services; and(ii)the government’s efforts to control the pandemic;(D)a description of actions taken by the Global Engagement Center established under section 1287 of the National Defense Authorization Act for Fiscal Year 2017 (22 U.S.C. 2656 note) to counter disinformation related to COVID–19; and(E)a description of the United States Government’s efforts around the world—(i)to counter disinformation related to the COVID–19 pandemic; and(ii)to disseminate accurate information about the pandemic. (2)Monthly reportsNot later than 30 days after the publication of the report required under paragraph (1), and monthly thereafter until the date that is 60 days after the date on which the President declares that the COVID–19 pandemic has ended, the Secretary of State and the Administrator of the United States Agency for International Development shall provide to the appropriate congressional committees a list of the countries that have removed COVID–19-related emergency restrictions impacting internationally recognized human rights, including details regarding the restrictions that were removed. (3)Final reportNot later than 90 days after the date on which the President declares that the COVID–19 pandemic has ended, the Secretary of State shall submit a report to the appropriate congressional committees that—(A)lists the countries whose emergency measures limiting internationally recognized human rights in a manner inconsistent with the principles of limitation and derogation extended beyond the end of the global pandemic;(B)describes such countries’ emergency measures, including a description of how such procedures violate internationally recognized human rights and an analysis of the impact of such measures on access to health care and efforts to control the pandemic within the country;(C)describes—(i)any surveillance measures implemented during the COVID–19 pandemic; (ii)the extent to which such measures have been, or have not been, rolled back; and(iii)whether and how such measures impact internationally recognized human rights; and(D)includes a strategic plan by the Department of State and the United States Agency for International Development that addresses, through diplomacy and foreign assistance, the persistent issues related to internationally recognized human rights in the aftermath of the COVID–19 response. DOther Regional Matters241.Assistance for the West Bank and Gaza related to the COVID–19 pandemic(a)FindingCongress finds that Israel, the West Bank, and Gaza are experiencing outbreaks of COVID–19, and recognizes the interconnection of public health, public safety, and security. (b)Humanitarian assistanceNotwithstanding any other provision of law, the United States Government may use funds appropriated for international disaster assistance to provide rapid awards of humanitarian assistance, including through previously vetted United States organizations, in furtherance of health-related COVID–19 response efforts in the West Bank and Gaza. 242.Preventing the spread of COVID–19 at the United States-Mexico border(a)FindingsCongress makes the following findings:(1)In January 2019, the Department of Homeland Security began implementing the Migrant Protection Protocols, which require foreign nationals entering or seeking admission to the United States from Mexico, without proper documentation, to be returned to Mexico for the duration of their immigration proceedings.(2)Approximately 60,000 foreign nationals who have been subjected to the Migrant Protection Protocols are temporarily residing in Mexican communities close to the border between the United States and Mexico, and some of them are living in encampments that lack basic health and sanitation infrastructure.(b)Sense of CongressIt is the sense of Congress that—(1)asylum seekers living in Mexican communities close to the United States-Mexico border as a result of the Migrant Protection Protocols are highly vulnerable to the transmission of COVID–19; and(2)the spread of COVID–19 in these communities would have a direct impact on United States communities on the other side of the border, the residents of such communities, and their public health systems.(c)Termination of authorization of Migrant Protection ProtocolsSection 235(b)(2) of the Immigration and Nationality Act (8 U.S.C. 1225(b)(2)) is amended—(1)in subparagraph (A), by striking subparagraphs (B) and (C) and inserting subparagraph (B); and(2)by striking subparagraph (C).243.Limitations on removal of foreign nationals(a)FindingsCongress makes the following findings:(1)The Secretary of Homeland Security has deported from the United States—(A)Guatemalan nationals, who have been sent back to Guatemala;(B)Mexican nationals, who have been sent back to Mexico; and (C)Haitian nationals, who have been sent back to Haiti.(2)Some of the people referred to in paragraph (1) have tested positive for COVID–19 upon arrival in their country of origin.(3)In 2019, the Secretary of Homeland Security signed Asylum Cooperative Agreements with the Governments of Guatemala, of Honduras, and of El Salvador to transfer asylum seekers from the United States.(4)The public health systems of Guatemala, Haiti, Honduras, El Salvador, and other countries have limited capacity for handling severe or critical cases of COVID–19, as documented by United States Embassies in each country.(b)Sense of CongressIt is the sense of Congress that—(1)deporting foreign nationals suffering from COVID–19 to countries that lack sufficient public health capacity to address the pandemic increases the risk for uncontrolled outbreaks of COVID–19 in foreign countries;(2)uncontrolled outbreaks of COVID–19 in foreign countries increase the risk that COVID–19 will be reintroduced into the United States in the future;(3)the Secretary of Homeland Security must test all foreign nationals for COVID–19 before deporting them to their respective countries of origin; and(4)the transfer of asylum seekers from the United States to Guatemala, Honduras, and El Salvador poses unnecessary risks to the health and safety of the individuals being transferred and communities in recipient countries while the COVID–19 pandemic remains uncontrolled.(c)Limitation on removalsNotwithstanding any other provision of law, the Secretary of Homeland Security is prohibited from removing foreign nationals from the United States to their respective countries of origin until after the Secretary of Homeland Security and the Secretary of State jointly certify to the Committee on Foreign Relations and the Committee on the Judiciary of the Senate and the Committee on Foreign Affairs and the Committee on the Judiciary of the House of Representatives that—(1)the Secretary of Homeland Security has developed and implemented a protocol to ensure that all foreign nationals with an order of removal from the United States will be tested for COVID–19 before being removed from the United States; and(2)the Secretary of Homeland Security and the Secretary of State have provided appropriate foreign governments with information about the COVID–19 testing protocol developed by the Secretary of Homeland Security for foreign nationals who are removed from the United States.244.Sense of Congress on ensuring that sanctions do not inhibit the provision of humanitarian relief to IranIt is the sense of Congress that—(1)the President should—(A)take steps to ensure that sanctions imposed by the United States do not inhibit the delivery and availability of humanitarian relief, including medicine and medical equipment, for the people of Iran;(B)publicly clarify to financial institutions and other entities that United States law does not penalize medical or other humanitarian transactions meant to combat COVID–19 in Iran and publicly promote ways that financial institutions and governments around the world can help fight the pandemic in Iran;(C)work quickly with the governments of other countries to set up humanitarian channels for entities to provide assistance related to combating COVID–19 to Iran, modeled on the Swiss Humanitarian Trade Arrangement;(D)ensure that entities are not penalized or subject to sanctions if they are legitimately providing humanitarian or medical supplies that will help the people of Iran combat the spread and effects of COVID–19 in Iran; and(E)temporarily raise the ceiling on the amount of funds permitted to be sent to Iran for humanitarian aid under General License E, issued under part 560 of title 31, Code of Federal Regulations, and relating to authorizing certain services in support of nongovernmental organizations' activities in Iran, or specify that payments related to combating the COVID–19 pandemic are not counted for purposes of that ceiling; and(2)the Government of Iran should take immediate steps to promote the health and safety of people in Iran by releasing from prison all politically held dual nationals who may be at increased risk for contracting or suffering from complications from COVID–19.245.Sense of Congress on clarifying that sanctions do not inhibit the provision of humanitarian relief to VenezuelaIt is the sense of Congress that—(1)the President should—(A)take all necessary steps to ensure and clarify that sanctions imposed by the United States do not inhibit the delivery and availability of humanitarian relief, including medicine and medical equipment, for the people of Venezuela;(B)publicly clarify to financial institutions and other entities that United States law does not penalize medical or humanitarian transactions meant to combat COVID–19 in Venezuela, including by updating and republishing the document of the Office of Foreign Assets Control of the Department of the Treasury entitled Guidance Related to the Provision of Humanitarian Assistance and Support to the Venezuelan People, and dated August 6, 2019; and(C)publicly promote ways that international organizations and governments around the world can best respond to the spread of the COVID–19 pandemic in Venezuela; and(2)the regime of Nicolàs Maduro should immediately—(A)permit the delivery of international humanitarian assistance, including agricultural commodities and medical equipment, for the people of Venezuela; and(B)release all political prisoners who may be at increased risk of contracting or suffering from complications from COVID–19. 246.Sense of Congress on ensuring that sanctions do not inhibit the provision of humanitarian relief to the Democratic People’s Republic of North KoreaIt is the sense of Congress that—(1)the President should—(A)take steps to ensure that sanctions imposed by the United States do not inhibit the delivery and availability of humanitarian relief, including medicine and medical equipment, for the people of the Democratic People’s Republic of North Korea (DPRK);(B)publicly clarify to the United Nations, financial institutions, and other entities that United States law does not penalize medical or other humanitarian transactions meant to combat COVID–19 in the DPRK, and publicly promote ways that financial institutions and governments around the world can help fight the pandemic in the DPRK;(C)work quickly with the governments of other countries to set up humanitarian channels for entities to provide assistance related to combating COVID–19 to the DPRK, including for travel for effective aid delivery and program monitoring; and(D)ensure that entities are not penalized or subject to sanctions if they are legitimately providing humanitarian or medical supplies that will help the people of the DPRK combat the spread and effects of COVID–19 in the DPRK; and(2)the Government of the DPRK should take immediate steps to promote the health and safety of people in the DPRK by, among other measures, releasing from prison all political prisoners held at political prison and reeducation camps run by the State Security Department and the Ministry for People’s Security who may be at increased risk for contracting or suffering from complications from COVID–19. 247.Sense of Congress on relations with the European UnionIt is the sense of Congress that—(1)the European Union is a close ally of the United States, and the President should express solidarity with the European Union and work closely with Brussels to lead an international response to the humanitarian and economic implications of the COVID–19 pandemic;(2)the United States Government should closely coordinate international humanitarian and development assistance efforts with the European Union’s Team Europe campaign as the developing world contends with significant challenges associated with the COVID–19 pandemic;(3)the United States Government and the European Union should coordinate efforts to leverage the wealth and experience of the private sector in providing assistance and expertise to address the humanitarian economic implications of the COVID–19 pandemic;(4)scientists from the United States should coordinate closely with scientists from European Union member states to develop effective treatments and a vaccine for COVID–19;(5)the United States Government and the European Union and its member states should enhance intelligence cooperation to counter Chinese and Russian disinformation efforts with respect to the COVID–19 pandemic;(6)the United States Government and the European Union should coordinate on joint strategies to diminish reliance on the medical and pharmaceutical supply chain from China in the wake of the COVID–19 pandemic;(7)the United States Government and the European Union should coordinate efforts to provide assistance and directly engage with the political leadership of EU Eastern Partnership countries and EU aspirant countries, especially those in the Western Balkans; and(8)the United States Government and the European Union should closely coordinate to mitigate the effects of anti-democratic forces seeking to erode our democratic institutions and shared values throughout the pandemic. 248.International financial institution assistance for COVID–19 recovery efforts in Sudan(a)AuthorizationNotwithstanding any other provision of law, the Secretary of the Treasury may instruct the United States executive director of an international financial institution to use the voice and vote of the United States to support assistance by such institution, including any loan, credit, or guarantee, for Sudan, provided that such assistance must be related to Sudan’s response or recovery from the COVID–19 pandemic.(b)International financial institution definedIn this section, the term international financial institution means the International Bank for Reconstruction and Development, the International Development Association, the International Finance Corporation, the Inter-American Development Bank, the International Monetary Fund, the International Fund for Agricultural Development, the Asian Development Fund, the Inter-American Investment Corporation, the North American Development Bank, the European Bank for Reconstruction and Development, the African Development Bank, the African Development Fund, and the Multilateral Investment Guarantee Agency. IIIUnited States Government Organization and AuthoritiesAEnhancing United States Government Response to Pandemics301.Roles for United States Agency for International Development, Department of State, and the Centers for Disease Control and Prevention(a)Designation of lead agencies for coordination of United States response to infectious disease outbreaks with pandemic potentialIn the event of an infectious disease outbreak outside the United States with pandemic potential, the President shall designate agencies to lead response efforts as follows:(1)The United States Agency for International Development shall serve as the lead agency for the United States international response, relief, and recovery efforts associated with the potential pandemic outbreak. In this capacity, the United States Agency for International Development shall—(A)support activities, as necessary and appropriate, including immediate disaster assistance and humanitarian response needs in highly affected countries, including testing, treatment, and assistance with preventative care units and community care facilities; provision of supplies such as personal protective, screening, and treatment equipment; community outreach and communication and mobilization efforts; and logistics support; and(B)lead the coordination of funding allocations, in coordination with the Department of State, the International Development Finance Corporation, the Millennium Challenge Corporation, the Inter-American Foundation, and the United States African Development Foundation, to address the secondary economic and social impacts of the pandemic outbreak, such as food insecurity to economic destabilization and insecurity. (2)The Department of State shall serve as the lead for diplomatic engagement regarding relief and recovery efforts associated with the potential pandemic outbreak. In this capacity, the Department of State shall promote biosecurity practices and mitigate the risk of illicit acquisition of any pandemic virus or disease. (3)The Centers for Disease Control and Prevention shall serve as the medical lead for the international response to the potential pandemic outbreak. In this capacity, the Centers for Disease Control and Prevention shall work to prevent, prepare for, and respond to the outbreak of a pandemic disease through activities, including—(A)infection control, contact tracing and laboratory surveillance and training; (B)building up emergency operation centers; and (C)providing education and outreach and, in the conduct of clinical trials in affected countries, assessing the safety and efficacy of vaccine and treatment candidates. 302.Enhanced support for global health security(a)Statement of policyIt is the policy of the United States—(1)to improve the ability of countries to prevent, detect, and respond to health crises, including outbreaks of infectious diseases with epidemic and pandemic potential, such as COVID–19 and Ebola;(2)to advance the Global Health Security Agenda by promoting global health security as a core national and human security interest;(3)to collaborate with other countries to detect and mitigate outbreaks of infectious diseases with epidemic and pandemic potential early in order to prevent the spread of disease;(4)to encourage other countries to invest in basic health care systems; and(5)to improve the understanding of and response to intersections of human, animal, and environmental health to—(A)prevent and mitigate infectious disease outbreaks; and(B)combat the growing threat of antimicrobial resistance.(b)Special Advisor to the President for Global Health SecuritySection 101 of the National Security Act of 1947 (50 U.S.C. 3021) is amended—(1)in subsection (b)—(A)in paragraph (3), by striking ; and and inserting a semicolon;(B)in paragraph (4), by striking the period at the end and inserting ; and; and(C)by adding at the end the following new paragraph:(5)coordinate, without assuming operational authority, the United States Government response to global health security emergencies.;(2)by redesignating subsection (h) as subsection (i); and(3)by inserting after subsection (g) the following new subsection:(h)Special Advisor to the President for Global Health Security(1)In generalThe President shall designate an employee of the National Security Council to be responsible for—(A)the coordination of the interagency process for preparing for, preventing, detecting, and responding to global health security emergencies; and(B)in consultation with the Global Health Security Agenda Interagency Review Council established pursuant to section 302(c) of the COVID–19 International Response and Recovery Act of 2020 and in coordination with the Administrator of the United States Agency for International Development, leading the development of a framework for such a response in countries where there is armed conflict or insecurity.(2)Congressional briefing(A)In generalNot less frequently than semiannually, the employee designated under paragraph (1) shall provide a briefing to the appropriate congressional committees that describes his or her responsibilities and activities under such paragraph.(B)Appropriate congressional committees definedIn this subsection, the term appropriate congressional committees means—(i)the Committee on Foreign Relations of the Senate;(ii)the Committee on Appropriations of the Senate;(iii)the Committee on Foreign Affairs of the House of Representatives; and(iv)the Committee on Appropriations of the House of Representatives..(c)Establishment of the Global Health Security Agenda Interagency Review Council(1)In generalThe President shall direct the National Security Council to establish a Global Health Security Agenda Interagency Review Council (referred to in this section as the Council), which shall perform—(A)the general responsibilities described in paragraph (4); and(B)the specific roles and responsibilities described in paragraph (6).(2)ChairThe Special Advisor to the President for Global Health Security designated under section 101(h)(1) of the National Security Act of 1947, as added by subsection (b), shall serve as the Chair of the Council.(3)MeetingsThe Council shall meet not less frequently than 4 times per year to advance its mission and fulfill its responsibilities.(4)General responsibilities(A)In generalThe Council shall—(i)provide, by consensus, policy-level guidance to participating agencies on GHSA goals, objectives, and implementation;(ii)facilitate interagency, multi-sectoral engagement to carry out GHSA implementation;(iii)provide a forum for raising and working to resolve interagency disagreements concerning the GHSA;(iv)review the progress toward, and work to resolve challenges in, achieving United States commitments under the GHSA, including commitments to assist other countries in achieving GHSA targets;(v)consider, among other issues—(I)the status of United States financial commitments to the GHSA in the context of commitments by other donors, and the contributions of partner countries to achieve GHSA targets;(II)the progress toward the milestones outlined in GHSA national plans for countries in which the United States Government has committed to assist in implementing the GHSA and in annual work plans outlining agency priorities for implementing the GHSA; and(III)the Joint External Evaluations of United States and partner country capabilities to address infectious disease threats, including the ability to achieve the targets outlined within the World Health Organization’s Joint External Evaluation tool, and gaps identified by such external evaluations;(vi)develop an annual report regarding the progress achieved, and the challenges faced, concerning the United States Government’s ability to advance GHSA across priority countries that—(I)includes recommendations to resolve, mitigate, or otherwise address the challenges identified in the report; and(II)is submitted to the President and to the appropriate congressional committees and is made publicly available;(vii)not later than September 1, 2020, complete a GHSA review that—(I)is submitted to the President and to the appropriate congressional committees;(II)includes an evaluation of the progress achieved during the 5-year period of the initiative, and any challenges faced in carrying out the initiative; and(III)includes recommendations on the future direction of the initiative; and(viii)develop a framework for the United States Government to respond to health emergencies amid insecure settings, such as the Ebola outbreak in the Democratic Republic of the Congo in conflict.(B)FormThe annual report developed under subparagraph (A)(vi), the review completed under subparagraph (A)(vii), and the framework developed under subparagraph (A)(viii) shall be submitted in unclassified form, but may contain a classified annex.(C)Non-interference in foreign affairs responsibilitiesThe Council may not perform any activities or functions that interfere with the foreign affairs responsibilities of the Secretary of State, including the responsibility to oversee the implementation of programs and policies that advance the GHSA within foreign countries.(5)ParticipationThe Council shall consist of representatives, serving at the Assistant Secretary level or higher, from—(A)the Department of State;(B)the Department of Defense;(C)the Department of Justice;(D)the Department of Agriculture;(E)the Department of Health and Human Services;(F)the Department of Homeland Security;(G)the Office of Management and Budget;(H)the United States Agency for International Development;(I)the Environmental Protection Agency;(J)the Centers for Disease Control and Prevention;(K)the Office of Science and Technology Policy, and(L)such other agencies as the representatives from the agencies referred to in subparagraphs (A) through (K) determine, by consensus, to be appropriate.(6)Specific roles and responsibilities(A)In generalThe heads of agencies described in paragraph (5) shall—(i)make the GHSA and its implementation a high priority within their respective agencies, and include GHSA-related activities within their respective agencies’ strategic planning and budget processes;(ii)designate a senior-level official to be responsible for the implementation of this section;(iii)designate, in accordance with paragraph (5), an appropriate representative at the Assistant Secretary level or higher to participate on the Council;(iv)keep the Council apprised of GHSA-related activities undertaken within their respective agencies;(v)maintain responsibility for agency-related programmatic functions in coordination with host governments, country teams, and GHSA in-country teams, and in conjunction with other relevant agencies;(vi)coordinate with other agencies that are identified in this section to satisfy programmatic goals, and further facilitate coordination of country teams, implementers, and donors in host countries; and(vii)coordinate across GHSA national plans and with GHSA partners to which the United States is providing assistance.(B)Additional roles and responsibilitiesIn addition to the roles and responsibilities described in subparagraph (A), the heads of the agencies described in paragraph (5) shall carry out their respective roles and responsibilities described in subsections (b) through (i) of section 3 of Executive Order 13747 (81 Fed. Reg. 78701; relating to Advancing the Global Health Security Agenda to Achieve a World Safe and Secure from Infectious Disease Threats), as in effect on the day before the date of the enactment of this Act.303.Global health security strategy and reports(a)StrategyThe Special Advisor to the President for Global Health Security designated under section 101(h) of the National Security Act of 1947, as added by section 302(b), shall coordinate the development and implementation of a strategy to implement the policy described in section 302(a), which shall—(1)set specific and measurable goals, benchmarks, timetables, performance metrics, and monitoring and evaluation plans that reflect international best practices relating to transparency, accountability, and global health security;(2)support, and be aligned with, country-owned, global health security policy and investment plans developed with input from key stakeholders, as appropriate;(3)facilitate communication and collaboration, as appropriate, among local stakeholders in support of a multi-sectoral approach to global health security;(4)support the long-term success of programs by building the capacity of local organizations and institutions in target countries and communities and by strengthening health systems;(5)develop community resilience to infectious disease emergencies and threats, such as COVID–19 and Ebola;(6)leverage resources and expertise through partnerships with the private sector, health organizations, civil society, nongovernmental organizations, and health research and academic institutions; and(7)support appropriate collaboration between United States universities and public and private institutions in target countries and communities to promote health security and innovation.(b)CoordinationThe President, acting through the Special Advisor for Global Health Security, shall coordinate, through a whole-of-government approach, the efforts of relevant Federal departments and agencies in the implementation of the strategy required under subsection (a)—(1)by establishing monitoring and evaluation systems, coherence, and coordination across relevant Federal departments and agencies; and(2)by establishing platforms for regular consultation and collaboration with key stakeholders and the appropriate congressional committees.(c)Strategy submission(1)In generalNot later than October 1, 2020, the President, in consultation with the head of each relevant Federal department and agency, shall submit the strategy required under subsection (a) to the appropriate congressional committees.(2)ImplementationThe strategy shall provide a detailed description of how the United States intends to implement the policy described in section 302(a) and the agency-specific plans described in paragraph (3).(3)Agency-specific plansThe strategy required under subsection (a) shall include specific implementation plans from each relevant Federal department and agency that describes—(A)the anticipated contributions of the department or agency, including technical, financial, and in-kind contributions, to implement the strategy; and(B)the efforts of the department or agency to ensure that the activities and programs carried out pursuant to the strategy are designed to achieve maximum impact and long-term sustainability, including specific efforts to strengthen health systems, as relevant.(d)Annual report(1)In generalNot later than 1 year after the submission of the strategy to the appropriate congressional committees, in accordance with subsection (c), and not later than October 1 of each year thereafter, the President shall submit a report to the appropriate congressional committees that describes the status of the implementation of the strategy required under subsection (a).(2)ContentsThe report required under paragraph (1) shall—(A)contain a summary of the strategy as an appendix;(B)identify any substantial changes made in the strategy during the preceding calendar year;(C)describe the progress made in implementing the strategy, with specific information related to the progress on improving countries’ ability to detect, respond and prevent the spread of infectious disease threats like COVID–19 and Ebola;(D)identify—(i)the indicators used to establish benchmarks and measure results over time; and(ii)the mechanisms for reporting such results in an open and transparent manner;(E)contain a transparent, open, and detailed accounting of expenditures by relevant Federal departments and agencies to implement the strategy, including, for each Federal department and agency—(i)the statutory source of expenditures;(ii)the amounts expended;(iii)implementing partners;(iv)targeted beneficiaries; and(v)activities supported;(F)describe how the strategy leverages other United States global health and development assistance programs;(G)assess efforts to coordinate United States global health security programs, activities, and initiatives with key stakeholders; and(H)incorporate a plan for regularly—(i)reviewing and updating strategies, partnerships, and programs; and(ii)sharing lessons learned with a wide range of stakeholders in an open, transparent manner.(e)FormThe strategy required under subsection (a) and the report required under subsection (d) shall be submitted in unclassified form, but may contain a classified annex. 304.Requirement to consult with Congress before restricting travel to or from the United States(a)In generalNot later than 5 days before imposing travel restrictions regarding travel to or from the United States, the President shall consult with the relevant congressional committees and provide a notification that includes—(1)a policy and legal justification for the travel restrictions;(2)a record and description of diplomatic notifications to countries that would be affected by the travel restrictions; and(3)a description of the expected national security, health, and economic implications resulting from the restrictions. (b)Relevant congressional committees definedIn this section, the term relevant congressional committees means—(1)the Committee on Foreign Relations and the Committee on Commerce, Science, and Transportation of the Senate; and(2)the Committee on Foreign Affairs and the Committee on Transportation and Infrastructure of the House of Representatives.305.Sense of Congress on using a scientific term for COVID–19(a)FindingsCongress makes the following findings:(1)On February 11, 2020, the World Health Organization announced the scientific name of the disease caused by the novel SARS–CoV–2 that emerged in 2019: COVID–19.(2)The World Health Organization recommends the use of scientific names for new human infectious diseases in order to prevent stigma and discrimination against any specific ethnic or racial groups.(3)The Centers for Disease Control and Prevention advises addressing COVID–19 in ways that reduce and avoid stigma and discrimination.(4)Some United States Government officials continue to refer to COVID–19 as the Wuhan virus, Chinese virus, Kung Flu, or cognates, rather than the World Health Organization-recommended scientific term.(5)The Federal Bureau of Investigation warned that hate crime incidents against Asian Americans would likely surge as a result of the spread of COVID–19, and, researchers have reported an alarming spike in anti-Asian racism in the United States since the COVID–19 outbreak began.(6)Other countries, including Ethiopia, the United Kingdom, and Australia, have reported increased levels of harassment and assault directly connected to stigmatization of the virus.(7)International cooperation is essential to address this pandemic, and the United States insistence on using alternate terms to refer to COVID–19 has hampered international efforts, including among the Group of 7, to address this crisis. (b)Sense of CongressIt is the sense of Congress that the United States and all of its officers and employees should consistently use the World Health Organization-recommended term COVID–19 in domestic and international contexts. BOther United States Government Authorities 311.Sense of Congress on provision of personal protective equipment to United States Government personnel overseasIt is the sense of Congress that the President should, on an urgent basis and in a manner consistent with efforts to respond to the spread of COVID–19 in the United States, provide personal protective equipment and COVID–19 testing devices for use by United States Government personnel overseas as needed and in relation to the provision of support to United States nationals abroad, or third-country nationals connected to such persons, or to the diplomatic or development missions of the United States abroad, who are unable to otherwise obtain such services, support, or equipment.312.Report on COVID–19 infection risk mitigation proceduresNot later than 15 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a report with a comprehensive plan for COVID–19 infection risk mitigation procedures for the Department of State’s overseas employees and first responders. 313.Extension of expiring immigration statuses and employment authorization(a)In generalNotwithstanding any other provision of law, including the Immigration and Nationality Act (8 U.S.C. 1101 et seq.), the Secretary of Homeland Security shall automatically extend the immigration status, period of lawful presence, and employment authorization, as applicable, of an alien described in subsection (b) for not less than the same period for which the status, period of lawful presence, and employment authorization were initially granted. (b)Alien describedAn alien described in this subsection is an alien (as defined in section 101(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a))) whose nonimmigrant status, temporary protected status, parole, period of authorized stay, deferred action, or employment authorization expired or will expire during the covered period. (c)Continuous presence requirements for lawful permanent residentsWith respect to any alien lawfully admitted for permanent residence in the United States who is absent from the United States at any time during the covered period, such absence shall not be considered—(1)to be a break of continuous presence for purposes of naturalization under section 316 of the Immigration and Nationality Act (8 U.S.C. 1427); or(2)in making a determination with respect to whether the alien has abandoned or relinquished lawful permanent resident status. (d)Covered period definedIn this section, the term covered period means the period beginning on March 1, 2020, and ending on the later of—(1)the date that is 90 days after the date on which the national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to COVID–19 is rescinded; or(2)one year after the date of the enactment of this Act. 314.Sense of Congress on helping foreign assistance recipients mitigate effects from loss of operations and economic disruption related to the COVID–19 pandemicIt is the sense of Congress that—(1)the guidance issued by the Office of Management and Budget on March 19, 2020, related to the provision of administrative relief for recipients of Federal financial assistance directly impacted by COVID–19 due to loss of operations is consistent with the overall effort to minimize the loss and economic disruption caused by COVID–19; and(2)the Department of State and the United States Agency for International Development should urgently implement the Office of Management and Budget guidance to ensure the continued flow of funds to partners and other nongovernmental entities receiving foreign assistance funding, such that—(A)programs underway can be appropriately modified and, if needed, extended;(B)recipients are not penalized for delays;(C)staff can be retained; and(D)programs can expeditiously continue following the easing of restrictions related to the COVID–19 pandemic. 315.Sense of Congress on disinformation about COVID–19It is the sense of Congress that—(1)the spread of disinformation, myths, conspiracies, and misinformation on COVID–19 can result in consequences that harm public security and health;(2)technology companies, particularly social media platforms, share responsibility for ensuring that their platforms are free of disinformation on COVID–19;(3)the United States Agency for Global Media and its grantee networks have a critical mission to inform, engage, and connect people around the world in support of freedom and democracy, and those networks must adhere to professional journalistic standards and integrity;(4)the Department of State’s Global Engagement Center’s core mission is to direct, lead, synchronize, integrate, and coordinate efforts of the United States Government to recognize, understand, expose, and counter foreign state and non-state propaganda and disinformation efforts aimed at undermining or influencing the policies, security, or stability of the United States, its allies, and partner nations;(5)State, local, and Federal governmental agencies all have a role to play in educating the United States population and promoting programs that strengthen our communities’ resiliency to disinformation campaigns; and(6)such resiliency requires sustained education, a commitment from our leaders to promote credible, scientific information regarding public health, and a free and independent press. 316.United States Agency for Global Media(a)FindingsCongress makes the following findings:(1)Owing to their reliable reputation, United States Agency for Global Media networks and grantees, including Voice of America and Radio Free Europe/Radio Liberty, have seen an increase in traffic on their online platforms. (2)These broadcasting entities have proven valuable in providing timely and accurate information, particularly in countries in which the free press is under threat.(b)Sense of CongressIt is the sense of Congress that—(1)accurate, investigative, and scientific journalism is critical for societies to effectively combat global health; and(2)Congress supports—(A)United States Agency for Global Media network and grantee investigative and scientific reporting on COVID–19; and(B)platforms that help dispel and combat misinformation about the pandemic.(c)Authorization of appropriations(1)In generalThere is authorized to be appropriated $10,000,000 to the United States Agency for Global Media for fiscal year 2021, which shall be used by USAGM or its networks—(A)to enhance investigative and specialized reporting on COVID–19;(B)to expand efforts to counter COVID–19 disinformation in its media markets, which suffer from a lack of objective journalism on the pandemic;(C)to increase staff training in circumvention tools and other cyber capabilities; and(D)to increase staff and resources to provide appropriate research and support services. (2)TechnologyThere is authorized to be appropriated $5,000,000 to the United States Agency for Global Media Authorization for fiscal year 2021, which shall be used—(A)to enhance the operational capacity of its networks to respond to the COVID–19 pandemic; and(B)to upgrade information technology infrastructure, including broadcasting equipment, and enhance telecommunications.(d)Voice of AmericaIt is the sense of Congress that amounts appropriated pursuant to subsection (c)(1) that are made available to Voice of America should be used—(1)to expand programs, such as POLYGRAPH.info;(2)to provide critical tools for combating propaganda;(3)to assist journalists in providing accurate information to local media outlets; (4)to hire additional staff, including reporters, writers, and producers; and(5)to contract with language-specific production companies.(e)Office of Cuba BroadcastingIt is the sense of Congress that—(1)the Office of Cuba Broadcasting should continue its reporting on issues affecting the Cuban people, including COVID–19; and(2)Radio, TV, and Digital Marti should continue to broadcast programs that detect, highlight, and dispel disinformation.(f)Radio Free Europe/Radio Liberty(1)FindingRadio Free Europe/Radio Liberty operates in media markets in which nonstate actors and authoritarian states, including Russia, heavily invest in misinformation and disinformation campaigns designed to promote confusion and mistrust. (2)Sense of CongressIt is the sense of Congress that Radio Free Europe/Radio Liberty should—(A)increase investigative reporting regarding—(i)the impacts of COVID–19;(ii)the political and social responses governments are taking in response to COVID–19; and(iii)the lasting impacts such actions will have on key political freedoms; and(B)expand its digital first strategy.(g)Radio Free Asia(1)FindingRadio Free Asia operates in a media market dominated by powerful state-run media that have invested heavily in media distortion and disinformation. (2)Sense of CongressIt is the sense of Congress that Radio Free Asia should—(A)commission technical experts to bolster efforts to counter social media tools, including bots used by some countries to promote misinformation;(B)expand digital programming and local coverage to expose China’s media manipulation techniques; and (C)increase English language content to help counter China’s propaganda directed toward English-speaking audiences.(h)Middle East Broadcasting Networks(1)FindingThe Middle East Broadcasting Networks operate largely in closed media markets in which malign state and nonstate actors remain active. (2)Sense of CongressIt is the sense of Congress that the Middle East Broadcasting Networks should—(A)continue its plans to expand its investigative news unit; and (B)work to ensure that reporting continues amidst operational challenges on the ground. 317.Global Engagement Center(a)FindingsCongress finds that the Global Engagement Center has initiated efforts to combat disinformation related to COVID–19. (b)Sense of CongressIt is the sense of Congress that the Global Engagement Center should—(1)be funded entirely through the regular Department of State budget instead of through the existing Department of Defense transfer authority mechanism in order to best execute its mission;(2)continue its efforts to expose and counter state and non-state sponsored misinformation regarding COVID–19, including by coordinating with relevant Federal agencies with expertise in public health and infectious diseases; and(3)prioritize the recruitment of senior foreign service officers into its rank to help integrate the Center’s work into broader Department of State efforts. (c)Hiring authoritiesFor a period not to exceed three years following the date of the enactment of this Act, the Secretary of State may appoint employees to carry out the functions of the Global Engagement Center, without regard to the provisions of title 5, United States Code, governing appointment in the competitive service, and may fix the basic compensation of such employees without regard to chapter 51 and subchapter III of chapter 53 of such title. 318.Pandemic unemployment assistance for Peace Corps volunteers(a)In generalSection 2102 of the CARES Act (Public Law 116–136), is amended—(1)in subsection (a)(3)(A)(ii)—(A)in subclause (I)(kk), by striking or at the end; (B)in subclause (II), by striking and at the end and inserting or; and(C)by inserting after subclause (II) the following new subclause:(III)is a Peace Corps volunteer whose period of service in the Peace Corps was terminated during the period beginning on February 1, 2020, and ending on March 21, 2020, as a result of being evacuated from abroad in response to the COVID–19 pandemic; and; and(2)in subsection (d)—(A)in paragraph (1), by striking The assistance and inserting Except as provided in paragraph (3), the assistance; (B)by redesignating paragraph (3) as paragraph (4); (C)by inserting after paragraph (2) the following new paragraph:(3)Assistance for certain peace corps volunteersIn the case of a covered individual who is a Peace Corps volunteer described in subsection (a)(3)(A)(ii)(III), the assistance authorized under subsection (b) for a week of unemployment shall be—(A)(i)the weekly benefit amount authorized under the unemployment compensation law of the State where the covered individual resides if the individual were a Federal employee earning the maximum rate of basic pay prescribed for grade GS–7 of the General Schedule; and(ii)the amount of Federal Pandemic Unemployment Compensation under section 2104; and(B)in the case of an increase of the weekly benefit amount after the date of enactment of this Act, increased in an amount equal to such increase. ; and(D)in paragraph (4), as so redesignated—(i)in the matter preceding subparagraph (A), by inserting or paragraph (3)(A)(ii) after paragraph (1)(A)(ii); and(ii)by inserting or paragraph (3)(A)(i) after paragraph (1)(A)(i) each place it appears.(b)Effective dateThe amendments made by subsection (a) shall take effect as if enacted on the date of the enactment of the CARES Act (Public Law 116–136; 134 Stat. 281). 319.Additional paid leave to employees of certain independent agencies involved in the conduct of foreign affairsSection 21007 of division A of the CARES Act (Public Law 116–136) is amended—(1)by inserting , the Director of the Peace Corps, the Chief Executive Officer of the Millennium Challenge Corporation, the Chief Executive Officer of the International Development Finance Corporation, the President and Chief Executive Officer of the United States African Development Foundation, the President and Chief Executive Officer of the Inter-American Foundation, after the Secretary of State; and(2)by striking the Secretary and the Administrator and inserting each of the agency heads authorized to provide additional paid leave under this section. 320.Millennium Challenge Corporation compact extensionsNotwithstanding the limitations in sections 609(j) and 616 of the Millennium Challenge Act of 2003 (22 U.S.C. 7708(j), 7715), the Millennium Challenge Corporation may extend any compact in effect or assistance provided as of January 29, 2020, for up to one additional year, to account for delays related to COVID–19. The Corporation shall provide the appropriate congressional committees with a justification prior to providing any such extension. 321.Annual National Intelligence Estimate and briefing on novel diseases and pandemic threats(a)In generalThe National Security Act of 1947 (50 U.S.C. 3001 et seq.) is amended by adding at the end the following new section: 1109.Annual National Intelligence Estimate and briefing on novel diseases and pandemic threats(a)Definition of appropriate committees of CongressIn this section, the term appropriate committees of Congress means—(1)the Committee on Foreign Relations, the Select Committee on Intelligence, and the Committee on Health, Education, Labor, and Pensions of the Senate; and (2)the Committee on Foreign Affairs, the Permanent Select Committee on Intelligence, and the Committee on Energy and Commerce of the House of Representatives. (b)National Intelligence Estimates required(1)In generalNot later than 90 days after the date of the enactment of this section, and annually thereafter, the National Intelligence Council shall produce a National Intelligence Estimate regarding the risk of pandemics from highly infectious and novel diseases.(2)ElementsEach National Intelligence Estimate produced under paragraph (1) shall include the following: (A)An identification of the countries most likely to be the origin of a disease with pandemic potential. (B)An assessment of the likelihood of a spread of a disease described in subparagraph (A) to the United States, the Armed Forces or diplomatic or development personnel of the United States abroad, or citizens of the United States abroad in a manner that could lead to an epidemic in the United States that affects the national security or economic prosperity of the United States. (C)An assessment of the preparedness of countries around the world to detect, prevent, and respond to pandemic threats.(D)An identification of any gaps in the preparedness of countries described in subparagraph (C). (c)Submission to CongressOn December 1, following the date on which a National Intelligence Estimate is produced under subsection (b)(1), the National Intelligence Council shall submit the Estimate to the appropriate committees of Congress.(d)Congressional briefingsOn an annual basis, the National Intelligence Council shall brief the appropriate committees of Congress on— (1)the most recent National Intelligence Estimate submitted under subsection (c); and(2)outbreaks of disease with pandemic potential that could lead to an epidemic described in subsection (b)(2)(B). (e)Public availabilityThe Director of National Intelligence shall make publicly available an unclassified version of each National Intelligence Estimate produced under subsection (b)(1). .(b)Clerical amendmentThe table of contents in the matter preceding section 2 of such Act (50 U.S.C. 3002) is amended by adding at the end the following new item: 1109. Annual National Intelligence Estimate and briefing on novel diseases and pandemic threats..322.Applicability of Government in the Sunshine ActEach Federal department, agency, corporation, office, or other Federal entity that receives funds for, or undertakes any work, project, program, or other activity related to, COVID–19 response shall conduct its operations in accordance with the requirements of section 552b of title 5, United States Code, notwithstanding the membership criteria described in subsection (a)(1) of such section.